 Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD PageFILED
                                                                 1 of 77
                                                                    20-0863
                                                                    10/27/2020 10:48 PM
                                                                    tex-47581770
                                                                    SUPREME COURT OF TEXAS
                                                                    BLAKE A. HAWTHORNE, CLERK

                             NO. _________



          In the Supreme Court of Texas

IN RE STEVEN HOTZE, M.D., WENDELL CHAMPION, HON. STEVE TOTH,
                    AND SHARON HEMPHILL,

                                         Relators,


     On Petition for Writ of Mandamus to the Harris County Clerk



           P E T I T I O N F O R W R I T O F MA ND A MU S




                                             JARED WOODFILL
                                             Woodfill Law Firm, P.C.
                                             State Bar No. 00788715
                                             3 Riverway, Ste. 750
                                             Houston, Texas 77056
                                             (713) 751-3080 (Telephone)
                                             (713) 751-3058 (Facsimile)
                                             woodfillservice@gmail.com

                                             Counsel for Relators




                                    i


                             Exhibit A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 2 of 77




                    Identity of Parties and Counsel

1. Relators

  Steven F. Hotze, MD

  Katy, Texas 77450 (Harris County)

  Dr. Hotze is a registered voter in Harris County and will be voting in the
  general election.

  Hon. Steve Toth

  Conroe, Texas 77384.

  State Representative Toth is a member of the Texas House of Representatives,
  representing District 15. Representative Toth is on the November 3, 2020
  ballot.

  Wendell Champion

  Houston, Texas 77002

  Mr. Champion is the Republican nominee for Texas’ 18th Congressional
  District, Texas. He is on the ballot in the general election on November 3,
  2020.

  Sharon Hemphill
                        .
  Spring, Texas 77379

  Sharon Hemphill is a registered voter in Harris County. Sharon Hemphill is
  the Republican nominee for judge of the Texas 80th District Court, Harris
  County, Texas. She is on the ballot in the general election on November 3,
  2020. She advanced from the Republican primary on March 3, 2020.

        Lawyer for Relators:

        Jared R. Woodfill
                                    ii


                               Exhibit A
     Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 3 of 77




             State Bar No. 00788715
             3 Riverway, Ste. 750
             Houston, Texas 77056
             Tel: (713) 751-3080
             Fax: (713) 751-3058
             woodfillservice@gmail.com


2.     Respondent

       Hon. Chris Hollins
       Harris County Clerk
       201 Caroline Street, Suite 310
       Houston, Texas 77002

             Lawyer for Respondent Hollins:

             Vince Ryan
             Office of the Harris County Attorney
             1019 Congress, 15th Floor
             Houston, Texas 77002
             vince.ryan@cao.hctx.net




                                        iii


                                  Exhibit A
     Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 4 of 77




                                                Table of Contents

Identity of Parties and Counsel ................................................................................. ii

Table of Contents ......................................................................................................iv

Index of Authorities ................................................................................................ vii

Statement of the Case.................................................................................................1

Statement of Jurisdiction............................................................................................5

Statement of the Issues Presented ..............................................................................7

Introduction ................................................................................................................8

Statement of Facts ....................................................................................................10

         I.        Respondent Hollins’ Ministerial Duties Under the Texas Election
                   Code.....................................................................................................10

         II.       Respondent Hollins Is Permitting Countywide Drive-Thru Voting In
                   Direct Violation of the Texas Election Code ......................................11

Arguments ................................................................................................................12

         I.        Hollins is Violating the United States Constitution ............................12

                   A.        The Election Clause Requires this Court to Uphold the Manner
                             of Voting Defined by the Legislature in the Texas Election
                             Code ..........................................................................................12

                             1.       The Texas Election Code Should Be Strictly Construed
                                      ........................................................................................14

                             2.       Hollins Attempts to Redefine Polling Location ............. 15

                             3.       Texas Attorney General Recently Addressed Drive-Thru
                                      Voting .............................................................................18
                                                             iv


                                                   Exhibit A
     Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 5 of 77




                             4.        The Texas Legislature has Rejected “Drive-Thru” Voting
                                       ........................................................................................18

                             5.        Drive-Thru Voting Locations Placed in Democratic
                                       Strongholds .....................................................................19

                             6.        Over 100,000 Illegal Drive-Thru Votes Have Been Cast
                                       ........................................................................................19

                   B.        Hollins’ Drive-Thru Voting Scheme Violates the Fourteenth
                             Amendment ...............................................................................19

         II.       Mandamus is Appropriate to Compel Compliance with a Non-
                   Discretionary, Ministerial Duty...........................................................20

                   A.        Respondent Hollins Has a Ministerial Duty to Review Each
                             Sworn Application in Order to Verify that the Applicant Has
                             Supplied All of the Required Information to Permit Curbside
                             Voting........................................................................................21
                   B.        Respondent Hollins Has a Ministerial Duty to Reject an
                             Application for Curbside Voting That Does Not contain the
                             Required Information to Permit Curbside Voting ....................21

         III.      Respondent Hollins is Permitting Curbside Voting to Voters Not
                   Entitled to Vote Curbside in Breach of His Ministerial Duties Under
                   the Texas Election Code ......................................................................23

         IV.       Relators Are Being Harmed, and Will Continue to Be Harmed, Absent
                   Relief ...................................................................................................24

         V.        Realtors Have No Other Adequate Remedy .......................................25

Prayer .......................................................................................................................25

Certificate of Service ...............................................................................................28

TRAP 52.3(J) Certification ......................................................................................29

                                                               v


                                                    Exhibit A
    Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 6 of 77




Certificate of Compliance ........................................................................................30

Appendix




                                                         vi


                                               Exhibit A
     Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 7 of 77




                                                Index of Authorities
CASES                                                                                                               PAGE(S)

Anderson v. Seven Points, 806 S.W.2d 791 (Tex. 1991) ...................................20, 21

Ariz. State Legislature v. Ariz. Indep. Redistricting Comm’n, 576 U.S. 787 (2015)
..................................................................................................................................13

Baker v. Carr, 369 U.S. 186 (1962).........................................................................25

Bejarano v. Hunter, 899 S.W.2d 346 (Tex. App. 1995)..........................................23

Bush v. Gore, 531 U.S. 98 (2000) ................................................................13, 14, 20

Bush v. Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 121 S. Ct. 471 (2000) ..... 14

Cooke v. Garlike, 531 U.S. 510 (2001) .............................................................12, 13

Dickson v. Strickland, 265 S.W. 1012 (Tex. 1924) ................................................... 5

Gill v. Whitford, 138 S. Ct. 1916 (2018)..................................................................25

Grant v. Ammerman, 437 S.W.2d 547 (Tex. 1969) ................................................... 5

In re Carlisle, 209 S.W.3d 93 (Tex.2006) ................................................................. 6

In re Hotze, 2020 Tex. Lexis 680 (July 17, 2020) .............................................14, 15

In re Hotze, No. 20-0819 (October 22, 2020)..............................................15, 16, 17

In re Robinson, 175 S.W.3d 824 (Tex. App. 2005) ...........................................21, 23

In re State, 602 S.W.3d 549 (Tex. 2020) ...................................................2, 8, 16, 22

In re Tex. Senate, 36 S.W.3d 119 (Tex. 2000) .......................................................... 6

In re Woodfill, 470 S.W.3d 473 (Tex. 2015) ............................................................. 6

McPherson v. Blacker, 146 U.S. 1, 13 S. Ct. 3 (1892) ............................................14

                                                                vii


                                                     Exhibit A
     Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 8 of 77




Reynolds v. Sims, 377 U.S. 533 (1964) ..............................................................24, 25

Richardson v. Hughs, No. 20-50774, 2020 WL 6127721, at *1–2 (5th Cir. Oct. 19,
2020) ........................................................................................................................15

Sears v. Bayoud, 786 S.W.2d 248 (Tex. 1990).......................................................... 6

Smiley v. Holm, 285 U.S. 355 (1932) ......................................................................13

State v. Hollins, No. 20-0729, 64 Tex. Sup. Ct. J. 40, 2020, 2020 Tex. LEXIS 929
(Tex. Oct. 7, 2020) ...................................................................................................14

Storer v. Brown, 415 U.S. 724 (1974) .....................................................................13

Turner v. Pruitt, 161 Tex. 532, 342 S.W.2d 422 (1961) .........................................20

Womack v. Berry, 156 Tex. 44, 291 S.W.2d 677 (1956) .........................................20

Constitutional Provisions, Statutes, and Rules:

USCS Const. Amend. 14 .......................................................................................2, 7

USCS Const. Amend. 14, § 1 ..................................................................................19

USCS Const. Art. I, § 4, Cl 1 .....................................................................2, 7, 12, 13

USCS Const. Art. II, § 1, Cl 2 .................................................................................13

Tex. Elec. Code § 64 ................................................................................................22

Tex. Elec. Code § 64.001, .009(a) ...........................................................................16

Tex. Elec. Code § 64.009 ...............................................................1, 5, 10, 20, 21, 22

Tex. Elec. Code § 64.09(a) ......................................................................................16

Tex. Elec. Code § 82 ................................................................................................22


                                                              viii


                                                    Exhibit A
     Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 9 of 77




Tex. Elec. Code § 82.002(a) ....................................................................................22

Tex. Elec. Code § 82.02 ...................................................................1, 2, 5, 10, 20, 22

Tex. Elec. Code § 83.002 .......................................................................................3, 8

Tex. Elec. Code § 84.001 .........................................................................................21

Tex. Elec. Code § 85.036(a) ....................................................................................17

Tex. Elec. Code § 85.062(b) ....................................................................................17

Tex. Elec. Code § 104 ..............................................................................................22

Tex. Elec. Code § 104.001 ...................................................................................3, 22

Tex. Elec. Code § 104.001-104.005 ..........................................................1, 5, 10, 20

Tex. Elec. Code § 273.061 .....................................................................................5, 6

Tex. Elec. Code § 273.081 .......................................................................................25

Tex. R. App. P. 52.3...................................................................................................5

Other Authorities:

Erin Anderson, Texas AG: Legal Action for Unlawful Drive-Thru Voting, Texas
Scorecard, October 20, 2020 ....................................................................................19

Webster’s New collegiate Dictionary (1975) ..........................................................17




                                                           ix


                                                Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 10 of 77




                                Statement of the Case

Nature of the Case

      Respondent Harris County Clerk Chris Hollins’ Offices created a new

“manner” of voting in Harris County, “drive-thru” voting. Drive-thru voting is not

recognized in the Texas Election Code. Hollins’ drive-thru voting scheme allows

any and all Harris County registered voters – regardless of whether they are

permitted to do so under the Texas Election Code – to engage in early and election

day “drive-thru” voting. Hollins who is a Democrat and currently serves as Deputy

Vice-Chair of Finance for the Democratic Party of Texas, has identified ten (10)

drive-thru voting locations and placed nine (9) of the locations in heavily Democratic

areas. [App. ___]

      Through the Texas Election Code, the Legislature chose not to recognize

drive-thru voting; however, the Texas Legislature did expressly create a narrowly

defined exception to voting in person for those who are physically unable to enter

the polling place without personal assistance or likelihood of injuring the voter

health - “curb-side voting.” Tex. Elect. Code §§64.009, 82.02, and 104.001-

104.005.

      The Legislature restricted curbside voting to three distinct categories: (i)

presents sick at the time of the vote; (ii) a voter has a physical condition requiring

personal assistance (e.g., is physically handicapped); or (iii) voting inside the polling


                                           1


                                    Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 11 of 77




location would create a likelihood of injuring the voter’s health. Id. Additionally, if

a voter qualifies as disabled under Texas Election Code § 82.002 the voter is eligible

to vote by mail. This Court recently held that a voter’s lack of immunity to COVID-

19, without more, is not a “disability” as defined by the Election Code, and therefore,

is not a sufficient basis to permit a voter to validly vote by mail. In re State, 602

S.W.3d 549, 550 (Tex. 2020) (a voter’s general fear or lack of immunity from

COVID-19 is not a “disability” as defined by the Election Code).

      By indiscriminately encouraging and allowing any and all Harris County

registered voters to cast their ballots curb side on this invalid basis, Respondent’s

ultra vires act regarding drive-thru voting is a violation of state and federal law and

must be stopped. By circumventing the Texas Legislature and implementing a

manner of voting not recognized in the Texas Election Code, Respondent is violating

Art. I, section IV, clause 1 of the United States Constitution. Additionally, by

adopting a manner of voting that is inconsistent with the Texas Election Code and

not adopted by any other county in Texas, Respondent is violating the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution.

      Accordingly, Relators seek mandamus relief to compel Respondent to

perform his nondiscretionary, ministerial duties to restrict curbside voting to only

those Harris County registered voters who have submitted sworn applications which




                                          2


                                   Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 12 of 77




facially satisfy at least one of the specific categories permitting curbside voting

under the Texas Election Code.

Respondent

      Chris Hollins, in his official capacity as the Harris County Clerk, who, under

Section 83.002 of the Texas Election Code (early voting) and Section 104.001 of the

Texas Election Code (election day voting), is designated as the “Early Voting

Clerk.”

Relief Requested

      Respondent should be required to stop drive-thru voting and only allow curb-

side voting for registered voters in Harris County who have submitted the required

sworn application to vote curbside or who submitted an application which facially

satisfies any of the required criteria for curb-side voting.

      On Saturday, October 31, 2020, all the Judge’s Booth Controllers (“JBC”)

from early voting will be delivered to central count at NRG. [App.____]. Seals will

be broken and the memory cards - Mobile Ballot Box (“MBB”) will be accessed to

count the number of ballots contained in each MBB-not tally the vote. [App. A]. On

the morning of November 3, 2020, the same MBBs will be connected to the Tally

machine to download the actual ballots contained. [App. A]. The Tally machine will

then conduct the counting/tabulation process for early votes utilizing the drive thru

process. [App. A]. After 7:00 p.m. on November 3, 2020, Respondent will enter


                                           3


                                    Exhibit A
  Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 13 of 77




the MBBs from election day votes at drive thru location into the Tally machine to

conducting the counting/tabulation of election day votes at drive-thru locations.

[App. A]. Accordingly, Relators are asking this Court to require all memory cards

from the ten (10) drive-thru voting locations be secured and not entered or

downloaded into the Tally machine until this Court issues an order on Relators’

Petition for Writ of Mandamus.




                                        4


                                 Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 14 of 77




                              Statement of Jurisdiction
      Texas Election Code §273.061 gives the Court original jurisdiction to issue a

writ of mandamus “to compel the performance of any duty imposed by law in

connection with the holding of an election.” The Relators have a compelling reason

to request mandamus from this Court in the first instance. See Tex. R. App. P. 52.3.

The November 3rd, 2020 general election is quickly approaching and Respondent is

allowing drive-thru voting for all voters regardless of whether the voter: (i) is sick at

the time of the vote; (ii) has a physical condition requiring personal assistance (e.g.,

is physically handicapped); or (iii) voting inside the polling location would create a

likelihood of injuring the voter’s health. Tex. Elec. Code §§ 64.009, 82.02 and

104.001-005.

      This Court has stated "that an election in this state is not a single event, but a

process, and that the entire process is subject to contest." Dickson v. Strickland, 265

S.W. 1012, 1018 (Tex. 1924). This case involves the enforcement by mandamus of

duties involved with the "holding of an election," an election being the entire process

including the date early voting begins and when a voter can deliver a marked ballot

by mail in person to the early voting clerk’s office. Grant v. Ammerman, 437 S.W.2d

547, 548-49 (Tex. 1969). Mandamus will lie to enforce ministerial duties arising in

connection with an election. Id.




                                           5


                                    Exhibit A
  Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 15 of 77




      In this Petition for Writ of Mandamus, Relators are challenging the process

of the election, i.e., the manner in which the Respondent is implementing a drive-

thru voting scheme that is not recognized under the Texas Election Code. Relators

include federal and state candidates on the November 3, 2020 ballot in Harris

County, Texas, (Wendell Champion, Hon. Steve Toth, and Sharon Hemphill) and a

voter/activist (Dr. Steven Hotze).

      Relators ask the Court to use the power granted by the Election Code “to

compel the performance of any duty imposed by law in connection with the holding

of an election.” Tex. Elec. Code § 273.061.

      When time is of the essence, this Court has not hesitated to exercise its

mandamus authority. See, e.g., In re Woodfill, 470 S.W.3d 473, 481 (Tex. 2015) (per

curiam); In re Carlisle, 209 S.W.3d 93, 95-96 (Tex. 2006) (per curiam); In re Tex.

Senate, 36 S.W.3d 119, 121 (Tex. 2000); Sears v. Bayoud, 786 S.W.2d 248, 250 &

n.1 (Tex. 1990). The Court should exercise its original mandamus authority again in

that Hollins illegal actions have begun and will continue through election day.




                                         6


                                     Exhibit A
     Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 16 of 77




                         Statement of the Issues Presented

1.      Does Respondent Hollins’ drive-thru voting violate Article I, Section IV,

Clause 1 of the United States Constitution in that Hollins redefines the manner of

conducting elections in Harris County contrary to the Texas Election Code?

2.      Does Respondent Hollins’ drive-thru voting violate the Equal Protection

Clause of the Fourteenth Amendment to the United States Constitution?

3.      Is Respondent failing to perform his nondiscretionary, ministerial duties by

encouraging and permitting Harris County registered voters to cast their ballots

curbside/drive-thru even though they do not satisfy any of the three specific

categories permitting curbside voting under the Texas Election Code?




                                          7


                                   Exhibit A
  Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 17 of 77




                                   Introduction

      Under Section 83.002 of the Texas Election Code, Respondent has the

responsibility of enforcing the election laws to ensure a fair and honest election in

Harris County. Despite the fact that the Texas Election Code restricts curb-side

voting to specific and narrowly defined categories of voters, and fails to recognize

drive-thru voting, Respondent has implemented a drive-thru voting scheme that is

violating the law. Respondent abusing the COVID-19 pandemic as his pretext – of

permitting any and all Harris County registered voters to vote curbside or as Hollins

terms it-drive-thru.   On May 15, 2020, the Texas Supreme Court rejected

Respondent’s contention that a voter’s lack of immunity from COVID-19 and

concern about contracting it at a polling place constitutes a “disability” within the

meaning of the statute permitting a voter to cast a ballot by mail. In re State, 602

S.W.3d 549, 550 (Tex. 2020). The exact same rationale applies with equal force to

Respondent’s latest attempt to ignore the narrow confines of the carefully defined

standards for the three types of situations where a voter may properly vote curbside

under the Texas Election Code. None of those instances are satisfied by a voter’s

lack of immunity to COVID-19, or by a generalized subjective fear of contracting a

virus, or by a desire for “convenience” or to enjoy the “comfort” of one’s vehicle

while voting. Unless stopped, illegal votes will be cast and counted in direct




                                          8


                                  Exhibit A
  Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 18 of 77




violation of the Texas Election Code and the United States Constitution and result

in the integrity of elections in Harris County being compromised.




                                         9


                                 Exhibit A
     Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 19 of 77




                                 Statement of Facts

I.      Respondent Hollins’ Ministerial Duties Under the Texas Election Code

        As the early voting clerk for Harris County, Respondent has the responsibility

of enforcing the election laws to ensure a fair and honest election in Harris County.

One of the statutory election mandates for which Respondent Hollins is responsible

deals with curb-side voting. This is a method of voting whereby a qualifying voter

may vote from a vehicle in lieu of coming inside to vote at a polling location. In

order to take advantage of curb-side voting, a registered voter must prepare and sign

a sworn application. The application is similar to the application for vote by mail,

and a voter must affirmatively check specific boxes on the form in order to facially

demonstrate to the Early Voting Clerk (Respondent Hollins) compliance with the

curbside voting statutes under the Texas Election Code.

        Under Texas Election Code, curbside voting is restricted to             distinct

categories: (i) the voter is sick at the time of the vote; (ii) the voter has a physical

condition requiring personal assistance (e.g., is physically handicapped); or (iii)

voting inside the polling location would create a likelihood of injuring the voter’s

health. Tex. Elec. Code §§ 64.009, 82.02 and 104.001-005.

        Despite the fact that the Texas Election Code restricts curbside voting to

specific and narrowly defined categories of voters, Respondent– using the COVID-




                                          10


                                   Exhibit A
      Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 20 of 77




19 pandemic as his pretext – is permitting any and all Harris County registered voters

to vote curbside or drive-thru and vote.

II.      Respondent Hollins Is Permitting Countywide Drive-Thru Voting In
         Direct Violation of the Texas Election Code

         Respondent Hollins has implemented a countywide “drive-thru” voting

program for every registered voter in Harris County. A true and correct transcription

of the pertinent excerpt from a press conference where Respondent Hollins identifies

the program is attached to the Appendix to this Mandamus Petition. See App. B At

5-6. Beginning at the 4-minute mark, and continuing on to 4:33, Respondent Hollins

said the following:

         “Drive-thru voting is an option for all voters who would like to be able
         to vote from the safety and comfort of your vehicle. Drive-thru voting
         allows those who don’t qualify to vote by mail to minimize your
         exposure to other voters and to election workers. While we hope to
         have short lines across the county, drive-thru voters waiting in line will
         be able to wait in the comfort of your vehicle where you can listen to
         the radio or converse with loved ones until you are pointed to your
         drive-thru voting booth. We hope that Harris County voters will
         consider utilizing drive-thru voting.”

See App. B At 5-6. Hollins’ position is that anyone and everyone may vote curb

side in Harris County should they wish to do so.

         Because Respondent Hollins is allowing Harris County Registered voters to

vote curb side (drive-thru) without regard to whether they are eligible to vote curb-

side, and because of the very clear threat of imminent harm which will result from

ineligible curbside voting taking place in violation of the Texas Election Code and
                                            11


                                     Exhibit A
     Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 21 of 77




the United States Constitution, Relators bring this Mandamus Petition to mandate

compliance by the Respondent with his clear and non-discretionary ministerial

duties.

                                      Argument

I.      Hollins is Violating the United States Constitution


        Respondent Hollins’ drive-thru voting scheme violates Article I, Section IV,

Clause 1 of the United States Constitution in that Hollins redefines the manner of

conducting elections in Harris County contrary to the Texas Election Code.

Additionally, Hollins violates the Fourteenth Amendment’s Equal Protection Clause

by adopting a manner of voting in Harris County that has not been adopted by other

Texas’ counties.

        A.    The Election Clause Requires this Court to Uphold the Manner of
              Voting Defined by the Legislature in the Texas Election Code

        The Constitution’s Elections Clause directs that “[t]he Times, Places, and

Manner of holding Elections for Senators and Representatives, shall be prescribed

in each State by the Legislature thereof,” subject to the directives of Congress. U.S.

Const. Art. I, § 4, Cl. 1.

        Because federal offices “arise from the Constitution itself,” any “state

authority to regulate election to those offices . . . had to be delegated to, rather than

reserved by, the States.” Cook v. Gralike, 531 U.S. 510, 522 (2001). The
                                           12


                                    Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 22 of 77




Constitution effected such delegations to State Legislatures through the Electors and

Elections Clauses. See U.S. Const. Art. II, § 1, Cl. 2; id. Art. I, § 4, Cl. 1. The

Elections Clause vests State Legislatures, subject to Congress’s enactments, with

authority “to provide a complete code for congressional elections.” Smiley v. Holm,

285 U.S. 355, 366 (1932); see also Ariz. State Legislature v. Ariz. Indep.

Redistricting Comm’n, 576 U.S. 787, 826 (2015) (Roberts, C.J., dissenting) (noting

that the Elections Clause “imposes a duty on States and assigns that duty to a

particular state actor”). This “broad power to prescribe the procedural mechanisms

for holding congressional elections,” Cook v. Granlike, 531 U.S. 510, 523 (2001)

(internal quotation marks omitted), includes authority to enact “the numerous

requirements as to the procedure and safeguards which experience shows are

necessary in order to enforce the fundamental right involved,” Smiley, 285 U.S. at

366; Cook, 531 U.S. at 523–24; see also Storer v. Brown, 415 U.S. 724, 730 (1974)

(stating that state legislatures may enact election laws in order to ensure that

elections are “fair and honest” and that “some sort of order, rather than chaos, is to

accompany the democratic process”). This sweeping grant of authority means that

“the text of [state] election law itself, and not just its interpretation by the courts of

the States, takes on independent significance,” Bush v. Gore, 531 U.S. 98, 112–13

(2000) (Rehnquist, C.J., concurring), and the federal Constitution “operate[s] as a

limitation upon the State in respect of any attempt to circumscribe the [delegated]


                                           13


                                    Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 23 of 77




legislative power,” Palm Beach Cnty., 531 U.S. at 76; McPherson, 146 U.S. at 25.

The United States Supreme Court has made it clear that “[a] significant departure

from the legislative scheme for electing U.S. Representatives—including when such

departure is carried out by the state judiciary—thus presents a federal constitutional

question.” Bush, 531 U.S. at 113 (Rehnquist, C.J., concurring); see also Palm Beach

Cnty., 531 U.S. at 76; McPherson, 146 U.S. at 25.

      Here, the Texas Legislature has created a detailed statutory scheme related to

curb-side voting to govern the conduct of federal elections. Respondent Hollins has

significantly departed from the legislative scheme regarding curb-side voting. By

allowing Hollins to significantly alter the manner of voting that has not been

prescribed by the Legislature, Hollins’ drive-thru voting scheme violates the United

States Constitution Art. I, § 4, Cl. 1. Relators requests this Court stop Hollins from

rewriting an integral part of the Texas Election Code’s comprehensive scheme for

regulating the manner for conducting federal elections.

             1.    The Texas Election Code Should Be Strictly Construed

      “This Court has stated in no uncertain terms that county election officials

possess only those powers ‘granted in express words’ or ‘necessarily or fairly

implied in an express grant.’” In re Hotze, No. 20-0819 (October 22, 2020) (Devine,

J., dissenting, quoting State v. Hollins, No. 20-0729, 2020 WL 5919729, at *4 (Tex.


                                         14


                                   Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 24 of 77




Oct. 7, 2020) (per curiam) (internal quotations omitted)). As Justice Devine writes

in his dissent in In re Hotze, “These implied powers are themselves narrow—they

must be ‘indispensable,’ ‘not simply convenient.’” Id. The powers are governed by

a “lengthy, detailed, and comprehensive Election Code.” Id. at *2. Hollins acts are

outside the scope of the Election Code and constitute ultra vires conduct that

undermine the integrity of the election process. See Richardson v. Hughs, No. 20-

50774, 2020 WL 6127721, at *1–2 (5th Cir. Oct. 19, 2020). “Though certain

enumerated powers may create a narrow range of implied powers, the Legislature’s

silence on an issue raises the presumption that it has not granted that power.” In re

Hotze, No. 20-0819 (October 22, 2020) (Devine, J., dissenting). Nothing in the

Texas Election Code allows for Hollins’ drive-thru voting.

             2.     Hollins Attempts to Redefine Polling Location

      Under Respondent Hollins’ drive-thru voting scheme, a car is turned into a

polling location. Specifically, to drive-thru vote, the voter never exits the vehicle.

Instead, the voter sits in their car as the e-slate is hand delivered to the voter who

then cast their vote within the confines of their vehicle. It should be noted that many

times these votes are cast by numerous people in one car, eliminating the

confidentiality surrounding one’s vote. The garages, tents, canopies, and other

“coverings” the car drives into are not the actual polling location -the polling place

is the car. The e-slate is physically placed in the car, the vote is cast in the car, and
                                           15


                                    Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 25 of 77




the voter remains in the car. [App. C]. The voter never physically exits the car.

[App. C]. A car is not a polling place. If a car is a polling place, Harris County now

has millions of voting locations around the county that change locations throughout

the day. Attached, as App. C, are photos of voters utilizing “drive-thru” voting.

       The Election Code mandates that a registered voter cast a ballot in a “voting

station” at a “polling place.” See TEX. ELEC. CODE §§ 64.001, .009(a). Qualified

individuals may request their ballot curbside in a vehicle on election day and

throughout the early voting period. Id. § 64.009(a). This exception applies only to

those physically unable to enter the polling place without assistance or for whom a

likelihood of injury exists. Id.; see also In re State, 602 S.W.3d 549, 550 (Tex. 2020)

(a voter’s general fear or lack of immunity from COVID-19 is not a “disability” as

defined by the Election Code). Otherwise, voting is to take place in a “polling place.”

TEX. ELEC. CODE § 64.009(a). Respondent has previously argued that rows of

semi-permanent tents where election officers stand awaiting dozens of cars, inside

of which any voter may cast a ballot, qualify as a “polling place.” In his dissent in

In re Hotze, Justice Devine rejects Hollins’ definition, stating, “I struggle to see how

the Election Code contemplates such a novel concoction. Hollins stretches the text

of the Code beyond its historical and common-sense understanding.” In re Hotze,

No. 20-0819 (October 22, 2020) (Devine, J., dissenting).




                                          16


                                   Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 26 of 77




      The Texas Election Code states that polling locations “may be located in any

stationary structure,” including a “movable structure.” Id. § 85.062(b). Hollins has

previously argued that these “tents” satisfy the requirements of movable structure.

However, as Justice Devine has stated, “[T]he Texas Election Code likely

contemplates that ‘structure’ is a place one enters to get to the polling place; the

structure itself is not the polling place.” In re Hotze, No. 20-0819 (October 22, 2020)

(Devine, J. dissenting). The Texas Election Code prohibits electioneering “within

100 feet of an outside door through which a voter may enter the building or structure

in which the early voting polling place is located.” Texas Elec. Code § 85.036(a)

(emphasis added). As Justice Devine has previously identified, “The prepositional

phrase ‘in which’ indicates that the polling place is to be inside of a building or

structure. The structure itself cannot be the polling place and the voting station rolled

into one. Even harder to understand is how one’s vehicle could qualify as a ‘polling

place,’ as it is not a ‘structure’ as commonly understood. Nor can one’s vehicle be a

‘voting station,’ which is a specific location designated for voters to cast a ballot.

Station, WEBSTER’S NEW COLLEGIATE DICTIONARY (1975) (“[A] place

established to provide a public service.” (emphasis added)).” Id. Hollins’ expansion

of the statute manifests itself in the absurd result that every voter’s vehicle is a

“polling place” or “voting station.” Id.




                                           17


                                    Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 27 of 77




             3.     Texas Attorney General Recently Addressed Drive-Thru
                    Voting

      On October 16, 2020, Attorney General Ken Paxton addressed the issue of

“drive-thru” voting. [App. D]. In the letter General Paxton states, among other

things, that Texas Election Code “makes no provision for ‘drive-thru’ voting centers

at which any voter may cast a ballot from his or her vehicle.” [App. D].

             4.     The Texas Legislature has Rejected “Drive-Thru” Voting

      Legislators have previously attempted to amend the Texas Election Code to

allow a form of Respondent Hollins’ “drive-thru” voting scheme. During the 2019

legislative session, legislation was proposed to allow polling places to accommodate

parents with young children, HB 2898. [App. E]. Because Texas law required

curbside voting for people with disabilities, HB 2898 left it up to local election

officials to decide whether to offer curbside voting for parents with young children.

[App. E]. The bill also created a study to be performed by the Texas Secretary of

State’s office that would evaluate the best practices for curbside voting for people

with children and report it to the legislature by December 2020. [App. E]. The

Texas House approved the bill that supporters believed would increase voter turnout

by allowing parents with children younger than five (5) years old to participate in

curbside voting. The argument is similar to that made by Respondent Hollins as a

justification for his drive-thru voting scheme. On May 8, 2019, the House gave the

bill final approval in a 90-52 vote. However, the Texas Senate failed to pass the bill.
                                          18


                                   Exhibit A
  Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 28 of 77




      Here, Hollins is asking this Court to implement a form of “drive-thru” voting

that is much broader than one previously rejected by the Legislature. A pandemic

should not be a license for this Court to turn into a super-legislature. If the Texas

Legislature has effectively rejected Hollins’ scheme, so too should this Court.

             5.    Drive-Thru Voting Locations Placed in Democratic
                   Strongholds

      Nine of the ten “drive-thru” voting locations in Harris County are placed in

areas that vote heavily Democratic. [App. G]. State Sen. Paul Bettencourt (R-

Houston) recently noted nine of the 10 drive-thru voting locations are in Democrat

areas of the county, adding that “nothing in the Texas election code allows Mr.

Hollins to do this setup.” Erin Anderson, Texas AG: Legal Action for Unlawful

Drive-Thru Voting, Texas Scorecard, October 20, 2020.

             6.    Over 100,000 Illegal Drive-Thru Votes Have Been Cast

     Harris County accounts for nearly 15 percent of all registered voters in Texas.

To date, over 100,000 “drive-thru” votes have been cast. [App. F].

      B. Hollins’ Drive-Thru Voting Scheme Violates the Fourteenth
         Amendment

      The Fourteenth Amendment to the United States Constitution provides, "No

State shall... deny to any person.., the equal protection of the laws." USCS Const.

Amend. 14, § 1. Harris County is the only Texas County that has adopted drive-

thru voting. [App. A]. By using different criteria for voting and allowing a new form

                                         19


                                  Exhibit A
      Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 29 of 77




of voting to occur in only in Harris County, Hollins is violating the Equal Protection

Clause. Bush v. Gore, 531 U.S. 98 (2000). Hollins violates the Equal Protection

Clause, in that Harris County, unlike other counties, surrenders the safeguards

associated with curb-side voting while other counties maintain the integrity of the

ballot box by complying with the strict requirements imposed by the Texas

Legislature in §§ 64.009, 82.02, and 104.001-104.005 of the Texas Election Code.

         The Supreme Court’s per curiam        majority opinion in Bush v. Gore

eviscerated the distinction between nuts-and-bolts questions and big picture

questions by holding that Florida law, at least as construed by the Florida Supreme

Court, violated the Equal Protection Clause of the Fourteenth Amendment. 531 U.S.

98 (2000). The Court held that a state violates equal protection when it fails to have

uniform standards for the recounting of votes during a statewide election contest. Id.

at 109. The opinion makes it clear that disparity regarding the means of voting is a

justiciable question. Here, Hollins has implemented a form of voting that is unique

to Harris County and differs from the remaining 253 counties in the state of Texas.

II.      Mandamus is Appropriate to Compel Compliance with a Non-
         Discretionary, Ministerial Duty.

         “A writ of mandamus will issue to compel a public official to perform a

ministerial act.” Anderson v. Seven Points, 806 S.W.2d 791, 793 (Tex. 1991) (citing

Womack v. Berry, 156 Tex. 44, 291 S.W.2d 677, 682 (1956); Turner v. Pruitt, 161

Tex. 532, 342 S.W.2d 422, 423 (1961)). “An act is ministerial when the law clearly
                                         20


                                   Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 30 of 77




spells out the duty to be performed by the official with sufficient certainty that

nothing is left to the exercise of discretion.” Anderson, 291 S.W.2d at 793. That is

the case here.

      A.     Respondent Hollins Has a Ministerial Duty to Review Each Sworn
             Application in Order to Verify that the Applicant Has Supplied All
             of the Required Information to Permit Curbside Voting.

      Because Section 64.009 of the Texas Election Code permits curbside voting

under limited circumstances during Early Voting, Respondent Hollins’ duties as the

Early Voting Clerk include the enforcement of curbside voting during Early Voting.

In order to enable an eligible voter to legally vote curbside, the registered voter must

submit a sworn application for ballot similar to the application for a ballot by mail

described in Section 84.001 (Eligible voter must make an application for an early

voting ballot to be voted by mail).

      The duty to review each application is not discretionary; it is mandatory. In

re Robinson, 175 S.W.3d 824, 830 (Tex. App. 2005) (“The use of the word shall in

a statute is generally construed as creating a nondiscretionary duty.”). This duty

includes the specific obligation to ensure that each sworn application satisfies the

criteria set forth in the Texas Election Code to permit a specific voter to vote curbside

during both Early Voting and Election Day voting.

      B.     Respondent Hollins Has a Ministerial Duty to Reject an
             Application for Curbside Voting That does No Contain the
             Required Information to Permit Curbside Voting.


                                           21


                                    Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 31 of 77




       Under Texas Election Code Sections 64.009, 82.02, and 104.001, curbside

voting is restricted to three distinct categories: (i) a voter is presently sick at the time

of the vote; (ii) a voter has a physical condition requiring personal assistance (e.g.,

is physically handicapped); or (iii) voting inside the polling location would create a

likelihood of injuring the voter’s health. Respondent Hollins, however, has

announced his policy to permit any registered Harris County voter to cast their

ballot via drive-thru voting. This illegal policy, which is grounded on the dubious

notion that a lack of immunity from COVID-19 justifies a wholesale repudiation of

the Texas Election Code, has already been expressly rejected by the Texas Supreme

Court. In re State, 602 S.W.3d 549 (Tex. 2020). Rejecting Respondent Hollins’

argument in that case that a voter’s lack of immunity from the disease and concern

about contracting it a polling place justifies a voter’s choice to case a ballot by mail,

the Supreme Court made clear that a generalized fear of contracting a virus would

not, standing alone, be sufficient to trigger a statutory right to vote by mail.

       The Court’s reasoning in In re State, 602 S.W.3d 549 (Tex. 2020), applies

Respondent’s allowing curbside voting for anyone who wants to vote curbside. The

“disability” language contained in Section 82.002(a) regarding ballots by mail tracks

the same language as is contained in Sections 64, 82, and 104 regarding curbside

voting. Under Texas Election Code Sections 64.009, 82.02, and 104.001, curbside

voting is restricted to three distinct categories: (i) a voter is presently sick at the time


                                            22


                                     Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 32 of 77




of the vote; (ii) a voter has a physical condition requiring personal assistance (e.g.,

is physically handicapped); or (iii) voting inside the polling location would create a

likelihood of injuring the voter’s health. It is abundantly clear that Respondent

Hollins may not, consistent with his ministerial duties to comply with the Texas

Election Code, permit registered Harris County voters to engage in drive-thru voting

who do not satisfy one or more of the statutorily prescribed exceptions to voting

inside the polling place.

       The obligation to reject insufficient applications to vote curbside is not

discretionary; it is mandatory. See In re Robinson, 175 S.W.3d at 830. The duty to

challenge ineligible curbside voting is not discretionary; it is mandatory. Id.

III.   Respondent Hollins is Permitting Curbside Voting to Voters Not Entitled
       to Vote Curbside in Breach of His Ministerial Duties under the Texas
       Election Code.

       Hollins is allowing curbside/drive-thru voting for all 2.37 million registered

voters in Harris County. This is a clear and direct violation of his duties to enforce

the Texas Election Code and the United States Constitution. Respondent Hollins

has a non-discretionary, ministerial duty to limit curbside voting solely to those

registered voters who submit facially valid sworn applications to vote curbside. All

other requests to vote curbside must be denied. “Failure to perform his duty subjects

[Respondent Hollins] to mandamus.” Bejarano v. Hunter, 899 S.W.2d 346, 350

(Tex. App. 1995). Absent an order compelling Respondent Hollins to comply with


                                          23


                                   Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 33 of 77




his ministerial duties under the Texas Election Code, ineligible applicants and/or

facially invalid sworn applications will be approved.

IV.   Relators Are Being Harmed, Have Standing, and Will Continue to be
      Harmed, Absent Relief.

      Respondent Hollins’ non-compliance with the law is harming the interests of

Relators. With respect to Relator Hotze, he has standing because he is threatened

with a violation of his right to vote. Relator Champion is the Republican nominee

for the 18th District, Harris County, Texas. Hollins illegal vote scheme results in

votes being illegally cast in his race for the United States Congress. Relator

Hemphill is also on the November 3, 2020 general election ballot for District Judge

in Harris County, Texas. Hollins illegal vote scheme results in votes being illegally

cast in her race for the 80th Judicial District Court. Representative Steve Toth is a

member of the Texas Legislature and is also on the November 3, 2020 general

election ballot. As a member of the State Legislature, Hollins is usurping his

authority as a lawmaker by creating a voting scheme that was not adopted by the

Texas Legislature.

      “Undeniably the Constitution of the Untied States protects the right of all

qualified citizens to vote, in state as well as in federal elections.” Reynolds v. Sims,

377 U.S. 533, 554 (1964). This right “can neither be denied outright. . . nor

destroyed by alteration of ballots. . . nor diluted by ballot-box stuffing.” Id. “The

right to vote is ‘individual and personal in nature,’ and ‘voters who allege facts
                                          24


                                   Exhibit A
     Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 34 of 77




showing disadvantage to themselves as individuals have standing to sue’ to remedy

that disadvantage.”    Gill v. Whitford, 138 S. Ct. 1916, 1920 (2018) (quoting

Reynolds, 377 U.S. at 561 and Baker v. Carr, 369 U.S. 186, 206 (1962)). Relators

object to the casting and to the counting of any ineligible or illegal curbside voting,

as the consequence of permitting such activity hurts not only the integrity and the

reported outcomes of the election for all of the candidates and all of the voters who

voted, but it could also dilute or otherwise diminish and cancel Relators casting of a

legal vote for the candidates of their choice in the General Election.

V.      Relators Have No Other Adequate Remedy.

        Texas Election Code Section 273.081 allows “injunctive relief” to “prevent”

violations from occurring. Relators seek injunctive relief prohibiting Respondent

Hollins from engaging in his illegal “drive-thru” voting programs. Alternatively,

Relators seek affirmative compliance with ministerial duties.

                                       Prayer

        For these reasons, Realtors respectfully request that the Court grant this

Petition for Writ of Mandamus and enter an order compelling Respondent Hollins

to do the following:

        1. Relators request this Court to require all memory cards from the ten (10)

           drive-thru voting locations be secured and not entered or downloaded into




                                          25


                                   Exhibit A
  Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 35 of 77




         the Tally machine until this Court issues an order on Relators’ Petition for

         Writ of Mandamus.

     2. Relators request the Court reject any votes it finds were cast in violation

         of the Texas Election Code.

     3. Review all curbside voting applications submitted by an person requesting

         to vote curbside during either Early Voting or Election Day Voting in

         Harris County for facial compliance with Texas Election Code sections

         64.009, 82.002, and 1104.001-104.005, as required by the Texas Election

         Code Sections 83.002 and 014.001;

     4. Reject all curbside voting applications submitted by any person requesting

         to vote curbside during either Early Voting or Election Day Voting in

         Harris County which lack facial compliance with Texas Election Code

         Sections 64.009, 82.002, and 104.001-104.005, as required by the Texas

         Election Code Sections 83.002 and 104.001; and

     5. Reject any curbside voting efforts during either Early Voting or Election

         Day Voting in Harris County which are not in compliance with Texas

         Election Code Sections 64.009, 82.002, and 104.001-104.004, as required

         by the Texas Election Code Sections 83.002 and 104.001.

Dated:      October 27, 2020




                                         26


                                  Exhibit A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 36 of 77




                                        Respectfully submitted,

                                          /s/ Jared R. Woodfill
                                        J A R E D R. W O O D F I L L
                                        State Bar No. 00788715
                                        Woodfill Law Firm, P.C.
                                        3 Riverway, Suite 750
                                        Houston, Texas 77056
                                        P:(713) 751-3080
                                        Fax: (713) 751-3058
                                        woodfillservice@gmail.com
                                        Counsel for Relators




                                   27


                            Exhibit A
  Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 37 of 77




                            CERTIFICATE OF SERVICE

      By affixing my signature above, I , Jared Woodfill, hereby certify that a true

and correct copy of the above Original Petition for Writ of Mandamus has been

delivered via electronic mail to the parties below on the 27th day of October, 2020.

                                              /s/Jared Woodfill
                                              Jared Woodfill




                                         28


                                  Exhibit A
  Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 38 of 77




                          TRAP 52.3(J) CERTIFICATION

      Pursuant to TRAP 52.3(j), the undersigned certifies that he has reviewed the

above Petition for Writ of Mandamus and concluded that every factual statement in

the petition is supported by competent evidence included in the appendix and or the

record.

                                             /s/ Jared Woodfill
                                             Jared Woodfill




                                        29


                                 Exhibit A
  Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 39 of 77




                     CERTIFICATE OF COMPLIANCE

      I, Jared Woodfill, Counsel for Relators certify that this document was

generated by a computer using Microsoft Word which indicates that the word count

of this document is 4,077. The typeset is Times New Roman 14 pt for text.

                                            /s/ Jared Woodfill
                                            Jared Woodfill




                                       30


                                 Exhibit A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 40 of 77




                        APPENDIX




                                   1


                            Exhibit A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 41 of 77




                             APP. A




                                   2


                            Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 42 of 77



                                   AFFIDAVIT OF ALAN VERA


          Alan Vera. appeared in person before me today and stated under oath :

          '"My name is Alan Vera. I am above the age of eighteen years and am folly competent to

make this affidavit. The facts stated in this affidavit are \Vithin my personal kmnvledgc and arc

true and '-'.orrecL

          "lam Chairman of the Harris County Republican Party Ballot Security Committee.

          "Respondent, Chris Hollins \vho is a Democrat and cmTently serves as Deputy Vice Chair

of Finance for the Democratic Party of Texas has identified ten ( I 0) drive-through voting locations.

Nine (9) of the ten ( 10) locations arc in heavily Democratic areas.

          "On Saturday October 3 L 2020. all the Judge's Booth Controllers ("JBC") from early

vo1in!! ·\,viII be delivered to centrnl count at NRG. Seals
      ~
                                                              \Vin   be broken and the memorv, cards ···

Mobile Ballot Box CMBB'') will be accessed to report the number of ballots contained in each

MBB-not to tally the vote.

          ··on the morning:   or November 3. 2020, the same MBB"s will        be connected lo the Tally

machine to download the actual ballots contained, and count votes for each candidate and issue on

the ballots. During this process, the Tally machine will also the conduct the counting / tabulation

process from the MBB's from the early voting drive-through vote centers ..

          ""Atler 7:00p.m. on November 3, 2020, Respondent will enter the MBB's from election day

votes at drive-through locations into the Tally mnchinc to conduct the counting / tabulation of

election day votes at drive-through locations.

          ·'Specifically, in drive-through voting, the voter never exits the vehicle. Instead, the voter

sits in his/her car as ihc e-slatc is hand delivered to the voter who then cast his/her vote vvithin the

confines of the vehicle.




                                         Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 43 of 77



       ""It should be noted that many votes are cast by numerous people in the car, eliminating

confidentiality surrounding one's vote. The garages, tents, canopies, and other "coverings''

through which the car drives arc not actual polling locations -- the polling place is in the car.

       "'The c-slatc is physicaBy placed in the car, the vote is cast in the car, and the voter remains

in the car. The voter never physically exits the car.

       '"To my knowledge, Harris County is the only county in Texas implementing drive-thrn

voting. I am familiar wilh the voting process in many counties across the stale of Texas.



       FURTHER i\FFIANT SA'{ETH NOT.




                                                        Alan Vera


SIGNED under oath before me      o&;/. 7 .              2020.




                                        Exhibit A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 44 of 77




                             APP. B




                                   3


                            Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 45 of 77




State of Texas             §
                           §
County of Travis           §

BEFORE ME, the undersigned personally appeared Jennifer Anne Hall who, swore
the following:

          1.   My name is Jennifer Anne Hall. I am over 18 years of age, of sound

mind, and competent to make this affidavit.I have personal knowledge of the facts

stated herein, and they are true and correct.

      2.       I am resident of Texas and Tarrant County.

      3.       I am the Organization Assistant for The Republican Party of Texas..

      4.       We are committed to advancing limited government, lower taxes, less

spending and individual liberty. Our specific goals are to grow the Republican Party

by reaching new voters, advance the Platform, which is grounded in conservative

principle, and to keep Texas prosperous and free. The Republican Party of Texas

serves:

               To promote a conservative philosophy of government:

               By promoting conservative principles; and

               By providing the infrastructure through which those who share
               our conservative principles can get involved in the political
               process, run for and be elected to public office, and govern
               according to our principles when elected.




                                    Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 46 of 77




      5.     Chris Hollins currently serves as the County Clerk of Harris County,

Texas. Under the Texas Election Code, Mr. Hollins serves as the Early Voting Clerk

for Harris County and is responsible for administering curbside voting in compliance

with Sections 64.009, 83.002 and 104.001-104.005 of the Texas Election Code, for

both Early Voting and Election Day Voting. This Petition for Writ of Mandamus

names Mr. Hollins as the Respondent.

      6.     On September 10, 2020, Chris Hollins held a press conference to

announce his office's implementation of a countywide "drive-thru" voting program

for every registered voter in Harris County. The Texas Election Code does not use

the term "drive-thru" voting. Rather, the term "curbside" voting is used instead. It

is clear, however, that Respondent Hollins is using these terms interchangeably.

      7.    I have personally watched and listened to the press conference. I can

personally swear that a true and correct transcription of what Respondent Hollins

said in a 33 second segment of that press conference appears verbatim below in

Paragraph 8. Beginning at the 4-minute mark of his press conference, and continuing

on to 4:33, Respondent Hollins said the following:

      8.    "Drive-thru voting is an option for all voters who would like to be

able to vote from the safety and comfort of your vehicle. Drive-thru voting allows

those who don't qualify to vote by mail to minimize your exposure to other voters

and to election workers. While we hope to have short lines across the county, drive-

                                       5




                                  Exhibit A
     Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 47 of 77




thru voters waiting in line will be able to wait in the comfort of your vehicle where

you can listen to the radio or converse with loved ones until you are pointed to your

drive-thru voting booth. We hope that Harris County voters will consider utilizing

drive-thru voting."

9.     In addition to Respondent Hollins' press conference, he also released a video

on YouTube, which is also posted on the Harris County Clerk's Office website, just

this past Friday, October 9, 2020. This video is entitled "Drive-Thru Voting in five

steps." Nowhere in this demonstrative video of a voter voting curbside in his vehicle

is there any discussion or caution or depiction about how a voter may determine his

or her eligibility to vote curbside. Nor is there any mention or depiction that a voter

desiring to vote curbside must fill out a sworn application to vote curbside. To the

contrary, the clear impression of this video is that anyone and everyone may vote

curbside in Harris County should they wish to do so. Finally, the video depicts

curbside voting taking place outside of a polling location and that polling location is

not inside of a building. Because Respondent Hollins is clearly requesting Hanis

County registered voters to vote curbside without regard to whether they are eligible

to vote curbside, and because of the very clear threat of imminent harm which will

result from ineligible curbside voting taking place in violation of the Texas Election

Code, Relator RPT brings this Mandamus Petition to mandate compliance by the

Respondent with his clear and non-discretionary ministerial duties.

                                       6


                                   Exhibit A
   Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 48 of 77




                             SIGNED this 12th day of October 2020.

                                                         �l-JLl
SUBSCRIBED and SWORN TO before me, the undersigned authority, on the 12th

day of October, 2020.


                                       I/
                                   Notary in and for the State of Texas




                                  7



                               Exhibit A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 49 of 77




                             APP. C




                                   4


                            Exhibit A
Document 15-1 Filed on 11/01/20 in T




         Exhibit A
        Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 51 of 77



l,t.e   Drive Thru Voting - Election Divi'.   X   +                                                                                                                    X

                              Ii harrisvotes.com/dtv


~ CHRIS HOLLINS                                                                                           HOM E   VOTING INFO       EL ECT ION RESU LTS
~            HARRIS COUNTY CLERK

              Eligibility            Voters with Disabilities only               Open to all voters

              Locations              All polling sites                           On ly 10 polling sites



                                                                          Drive-Thru Voting in Harris County




                                                                                                                                                                           I

II         P     Type here to search                                  0                     n                                   "   ~~ ~   m;0        1
                                                                                                                                                 Ir. ~·
                                                                                                                                                           IL
                                                                                                                                                           4:13 PM
                                                                                                                                                          1012012020




l,t.e   Drive Thru Voting - Election Divi,    X
                                                  +                                                                                                              CJ    X

                              i' harrisvotes.com/dtv


~ CHRIS HOLLINS                                                                                           HOM E   VOTING INFO       EL ECT ION RESU LTS
~            HARRIS COUNTY CLERK

              Eligibility            Voters with Disabi lities only              Open to all voters

              Locations              All polling sites                           On ly 10 polling sites



                                                                          Drive-Thru Voting in Harris County




                                                                                                                                                                           I

II         P     Type here to search                                  0                                               • • m
                                                                                                                                "   ~~ ~   m;0        1
                                                                                                                                                 Ir. ~·
                                                                                                                                                           IL
                                                                                                                                                           4:14PM
                                                                                                                                                          1012012020   ~
                                                                                                                                                                           I




                                                                             Exhibit A
        Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 52 of 77




l,t.e   Drive Thru Voting - Election Divi'.   X   +                                                                                                                    X

                              Ii harrisvotes.com/dtv


~ CHRIS HOLLINS                                                                                           HOM E   VOTING INFO       EL ECT ION RESU LTS
~            HARRIS COUNTY CLERK

              Eligibility            Voters w ith Disabi lities only              O pen to all voters

              Locations              Al l polling sites                           Only 10 polling sites



                                                                           Drive-Thru Voting in Harris County




                                                                                                                                                                           I

II         P     Type here to search                                   0                     n                                  "   ~~ ~   m;0        1
                                                                                                                                                 Ir. ~'
                                                                                                                                                           IL
                                                                                                                                                           4:14 PM
                                                                                                                                                          1012012020




l,t.e   Drive Thru Voting - Election Divi,    X
                                                  +                                                                                                              CJ    X

                              i' harrisvotes.com/dtv


~ CHRIS HOLLINS                                                                                           HOM E   VOTING INFO       EL ECT ION RESU LTS
~            HARRIS COUNTY CLERK

              Eligibility            Voters w ith Disabi lities only              O pen to all vote rs

              Locations              Al l polling sites                           Only 10 polling sites



                                                                           Drive-Thru Voting in Harris County




                                                                                                                                                                           I

II         P     Type here to search                                   0                                              • •m "        ~~ ~   m;0   0. ~'1
                                                                                                                                                           IL
                                                                                                                                                           4:1sPM
                                                                                                                                                          1012012020   ~
                                                                                                                                                                           I




                                                                              Exhibit A
        Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 53 of 77



l,t.e   Drive Thru Voting - Election Divi'.   X   +                                                                                                                    X

                              Ii harrisvotes.com/dtv


~ CHRIS HOLLINS                                                                                           HOM E   VOTING INFO       EL ECT ION RESU LTS
~            HARRIS COUNTY CLERK

              Eligibility            Voters with Disabilities only               Open to all voters

              Locations              All polling sites                           On ly 10 polling sites



                                                                          Drive-Thru Voting in Harris County




                                                                                                                                                                           I

II         P     Type here to search                                  0                     n                                   "   ~~ ~   m;0        1
                                                                                                                                                 Ir. ~'
                                                                                                                                                           IL
                                                                                                                                                           4:16 PM
                                                                                                                                                          1012012020




l,t.e   Drive Thru Voting - Election    ◄•1   X   +                                                                                                              CJ    X

                              i' harrisvotes.com/dtv


~ CHRIS HOLLINS                                                                                           HOM E   VOTING INFO       EL ECT ION RESU LTS
~            HARRIS COUNTY CLERK

              Eligibility            Voters with Disabi lities only              Open to all voters

              Locations              All polling sites                           On ly 10 polling sites



                                                                          Drive-Thru Voting in Harris County




                                                                                                                                                                           I

II         P     Type here to search                                  0                                               • •m "        ~~ ~   m;0        1
                                                                                                                                                 Ir. ~'
                                                                                                                                                           IL
                                                                                                                                                           4:16PM
                                                                                                                                                          1012012020   ~
                                                                                                                                                                           I




                                                                             Exhibit A
        Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 54 of 77



l,t.e   Drive Thru Voting - Election Divi'.   X   +                                                                                                        X

                              Ii harrisvotes.com/dtv


~ CHRIS HOLLINS                                                                                           HOM E   VOTING INFO   EL ECT ION RESU LTS
~            HARRIS COUNTY CLERK

              Eligibility            Voters with Disabilities only               Open to all voters

              Locations              All polling sites                           On ly 10 polling sites



                                                                          Drive-Thru Voting in Harris County




                                                                                                                                                               I

II         P     Type here to search                                  0                     n
                                                                                                                                                      IL
l,t.e   Drive Thru Voting - Election    ◄•1   X   +                                                                                                   CJ   X

                              i' harrisvotes.com/dtv


~ CHRIS HOLLINS                                                                                           HOM E   VOTING INFO   EL ECT ION RESU LTS
~            HARRIS COUNTY CLERK

              Eligibility            Voters with Disabi lities only              Open to all voters

              Locations              All polling sites                           On ly 10 polling sites



                                                                          Drive-Thru Voting in Harris County




                                                                                                                                                               I

II         P     Type here to search                                  0                                               • II
                                                                                                                                                      IL


                                                                             Exhibit A
se 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 55 of




                          Exhibit A
09 Document 15-1 Filed on 11/01/20 in TXS




             Exhibit A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 57 of 77




                             APP. D




                                   5


                            Exhibit A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 58 of 77




                                                            KEN PA.XTO~




October 16, 2020

Dear Texas Elections Officials:

         So~e political subdivisions throughout Texas have expanded their use of
"curbside" voting this election season to offer expansive "drive-thru,, voting to all
registered oters. This letter serves as a notice and reminder that the Election Code
provides curbside voting as an option only to those who meet a certain, narrow set of
             1
criteria. Cu bside voting is not, as some have asserted contrary to Texas law, an option for
any and all oters who simply wjsh to vote from the comfort of their cars when they are
physically a~le to enter the polling place.

        The exas Election Code provides that" [eJach polling place shall be located inside
a building.,, Tex. Elec. Code§ 43.031(b). The Code makes no provision for polling places
located outqoors, in parking lots, or in parking structures. More specifically, the Code
makes no p1 ovision for "drive-thru" voting centers at which any voter may cast a ballot
from his or er vehicle regardless of physical condition.

        Thef:I ode does, however, provide a limited allowance for "curbside,, voting for
those who ce certain barriers to entering established polling places. Specifically, an
election offi ial may provide a ballot to a registered voter "at the polling place entrance or
curb,, only i the voter is "physically unable to enter the polling place without personal
assistance o likelihood of injuring the voter>s health.,, Tex. Elec. Code§ 64.009(a). But if
a voter can nter the polling place on his or her own without a likelihood of injury, then it
is unlawful r an election official to allow that voter to cast a ballot outside the pollin g
place.

         Whili election officials should not ordinarily question a voter's good-faith
rcpresentati n that the voter is physically unable to enter a polling place, officials should
not actively ncourage voters to engage in unauthorized curbside voting when they fail to
meet the re9uisite legal criteria. Fear of COVID-19 does not render a voter physically
unable to ca~t a ballot inside a polling place without assistance. Accordingly, election
officials shoJJd not advise voters that such fear qualifies them to cast a curbside ballot.




     '11 ... 1   11   111 . .   j{,.,l~"i'   \1,,l!l   l1..·\1.-~ .. 112'lS • ,~1~1t{,,:1011 • H\\\\l·..:\;),,lll,1111..\   \.'ll\-1.tt_,,




                                                              Exhibit A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 59 of 77



         Ele tions must be held in compliance with these Election Code prov1s1ons.
 Encouragjng or facilitating election operations that violate these rules is unlawful and could
 result in le&al liability for political subdivisions and their officials . My office is committed
 to enforcin our State' s laws to ensure safe, free, and fair elections .
            1

;z~-c.lu--
 Ken Paxto
 Attorney G nera l of Texas




                                        Exhibit A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 60 of 77




                             APP. E




                                   6


                            Exhibit A
0123123131                             45678ÿ 15-1
                Case 4:20-cv-03709 Document    ÿ34 4ÿÿFiled
                                                      ÿon
                                                             11/01/20
                                                                ÿ7ÿin
                                                                              TXSD
                                                                                  ÿÿÿPage 61 of 77
  ÿ            &'()*+,'ÿ-(./0
  ÿ
  ÿ            123ÿ456778                                                                     9:1:ÿ;8:ÿ)&<&
  ÿ
  ÿ            =>?@A5A>A6ÿAB6ÿC8DD8E5FGÿC87ÿ9:1:ÿ;8:ÿ)&<&3
  ÿ
  ÿ            123ÿÿH@7I6D                                                               J:=:9:1:ÿ;8:ÿ)&<&
  ÿ
  ÿ
  ÿ                                        Kÿ1HLLÿMNÿ1OÿO;MHMLO0
  ÿ                                                K;ÿKJM
  ÿ            76DIA5FGÿA8ÿP8A5FGÿ8>A@5Q6ÿ8CÿAB6ÿR8DD5FGÿRDIS6:
  ÿ            ÿÿÿÿÿÿÿ1OÿHMÿO;KJMO0ÿ1TÿM9OÿLO-H=LKMU(OÿN4ÿM9Oÿ=MKMOÿN4ÿMOVK=3
  ÿ            ÿÿÿÿÿÿÿ=OJMHN;ÿ+:ÿÿMB6ÿB6IQ5FGÿA8ÿ=6SA58Fÿ'*:WW<XÿOD6SA58FÿJ8Q6Xÿ5@
  ÿ            IY6FQ6QÿA8ÿ76IQÿI@ÿC8DD8E@3
  ÿ            ÿÿÿÿÿÿÿ=6S:ÿ'*:WW<:ÿÿZNMH;-ÿNUM=H0Oÿ[ZNMO(ÿU;K1LOÿMNÿO;MO(\ÿ]NLLH;-
  ÿ            ]LKJOÿ4N(ÿJO(MKH;ÿZNMO(=:
  ÿ            ÿÿÿÿÿÿÿ=OJMHN;ÿ):ÿÿ=6SA58Fÿ'*:WW<XÿOD6SA58FÿJ8Q6Xÿ5@ÿIY6FQ6Qÿ?2
  ÿ            IQQ5FGÿ=>?@6SA58F@ÿ^I/+_ÿIFQÿ^6_ÿA8ÿ76IQÿI@ÿC8DD8E@3
  ÿ            ÿÿÿÿÿÿÿ^I/+_ÿÿMB6ÿI>AB875A2ÿS8FQ>SA5FGÿAB6ÿ6D6SA58FÿYI2ÿR67Y5AÿI
  ÿ            P8A67ÿEB8ÿ5@ÿIÿRI76FAÿ87ÿD6GIDÿG>I7Q5IFÿ8CÿIÿSB5DQÿEB8ÿ5@ÿC5P6ÿ26I7@
  ÿ            8CÿIG6ÿ87ÿ28>FG67ÿIFQÿ5@ÿISS8YRIF56Qÿ?2ÿABIAÿSB5DQÿA8ÿP8A6ÿ5FÿAB6
  ÿ            @IY6ÿYIFF67ÿI@ÿIÿP8A67ÿ>FQ67ÿ=>?@6SA58Fÿ^I_:
  ÿ            ÿÿÿÿÿÿÿ^6_ÿÿMB6ÿ@6S76AI72ÿ8Cÿ@AIA6Xÿ5FÿS88R67IA58FÿE5ABÿS8>FA2
  ÿ            6D6SA58F@ÿIQY5F5@A7IA87@Xÿ@BIDDÿS8FQ>SAÿIÿ@A>Q2ÿA8ÿQ6A67Y5F6ÿAB6
  ÿ            ?6@AÿR7ISA5S6@ÿ5FÿS8FQ>SA5FGÿP8A5FGÿ>FQ67ÿ=>?@6SA58Fÿ^I/+_:ÿÿ;8A
  ÿ            DIA67ÿABIFÿ06S6Y?67ÿ`+Xÿ)W)WXÿAB6ÿ@6S76AI72ÿ8Cÿ@AIA6ÿ@BIDDÿ76R87A
  ÿ            AB6ÿ@A>Q2a@ÿC5FQ5FG@ÿA8ÿAB6ÿS8YY5AA66@ÿ8Cÿ6ISBÿB8>@6ÿ8CÿAB6
  ÿ            D6G5@DIA>76ÿE5ABÿb>75@Q5SA58Fÿ8P67ÿ6D6SA58F@:ÿÿMB5@ÿ@>?@6SA58F
  ÿ            6cR576@ÿ8Fÿ=6RA6Y?67ÿ+Xÿ)W)+:
  ÿ            ÿÿÿÿÿÿÿ=OJMHN;ÿ`:ÿÿMB6ÿB6IQ5FGÿA8ÿ=6SA58Fÿ&,:W`*XÿOD6SA58FÿJ8Q6Xÿ5@
  ÿ            IY6FQ6QÿA8ÿ76IQÿI@ÿC8DD8E@3
  ÿ            ÿÿÿÿÿÿÿ=6S:ÿ&,:W`*:ÿÿZNMH;-ÿNUM=H0Oÿ[ZNMO(ÿU;K1LOÿMNÿO;MO(\ÿ]NLLH;-
  ÿ            ]LKJOÿ4N(ÿJO(MKH;ÿZNMO(=:
  ÿ            ÿÿÿÿÿÿÿ=OJMHN;ÿ*:ÿÿMB5@ÿKSAÿAId6@ÿ6CC6SAÿ=6RA6Y?67ÿ+Xÿ)W+<:




22!!"2#24572$22 134 4 !   Exhibit A                                     020
0123123131                              456715-1
               Case 4:20-cv-03709 Document  8ÿ5 87Filed
                                                   5ÿon
                                                          5ÿÿ11/01/20
                                                               ÿ8ÿinÿÿ
                                                                                   3 Page 62 of 77
                                                                                  TXSD
    *+,-.ÿ0+12.3-456+ÿ78328+
    92.4:6;
ÿ
ÿ




    =233>ÿ?@ÿABCBÿ       0+12.3-42D+ÿE+..2:8>ÿBFGHI                          J:58K23ÿL:K5M+84>ÿBFHÿBBNBÿOHPQR

    0-.4ÿSK42:8>           TUVTWVXTYZÿ\ÿ]^_^à^bÿcdefÿgh^ÿiejk^
    J-l42:8ÿm+6.2:8>       nopqrsstu
    J-l42:8ÿ*+,4>          Htvwxyopÿxrÿzrxyopÿr{xsyutÿr|ÿx}tÿ~rvvyopÿ~vwt
    S54:6>                ytqqr
    E5+K4.>              Rysw yvyxytsÿtqsrosÿyx}ÿGBI
                           nvtxyrosQQuyoysxqwxyroÿGANNI
                           nvtxyrosQQOtotqwvÿGI
                           nHnHÿÿnÿGAI
    9:5.+ÿJ:MM244++> nvtxyros
    E4-45.>                {xÿr|ÿryxxtt
    m:4+>                  tsBÿÿÿwsÿÿÿqtstoxÿrxÿrxyopÿÿÿ stox
    SK42:8.ÿGutstouyopÿuwxtÿrqutqI
    ytyopÿrxtsÿPrsxÿHttoxÿ?r{stÿrxt
                            Rtsqy~xyro                           rtox Rwxt ÿÿÿÿÿÿytÿÿÿÿÿÿr{qowvÿwpt
    ÿÿHttyztuÿ|qrÿx}tÿ?r{stÿ                                  ÿÿ         ÿBACÿÿÿ         NNA
    ?ÿÿHt~rqxtuÿtopqrsstuÿ                                       ÿÿ         ÿBACÿÿAÿPÿ FB
    ?ÿÿxwxttoxGsIÿr|ÿzrxtÿqtrqutuÿyoÿr{qowvÿ                 ÿÿ         ÿBACÿÿÿ         A
    ?ÿÿHtrquÿzrxtÿ                                              ÿHÿÿBACÿÿÿ           A
    ?ÿÿwsstuÿ                                                   ÿÿ         ÿBACÿÿÿ         A
    ?ÿÿHtwuÿquÿxytÿ                                            ÿÿ         ÿBACÿÿÿ         AA
    ?ÿÿroqtrquÿzrxtÿqtrqutuÿyoÿr{qowvÿ                       ÿÿ         ÿNACÿÿÿ         N
    ?ÿÿwsstuÿxrÿtopqrsstoxÿ                                    ÿÿ         ÿNACÿÿÿ         F
    ?ÿÿHtwuÿAouÿxytÿ                                            ÿÿ         ÿNACÿÿÿ         F
    ?ÿÿvwtuÿroÿOtotqwvÿxwxtÿwvtouwqÿ                         ÿÿ         ÿFACÿÿÿ
    ?ÿÿrosyutqtuÿyoÿwvtouwqsÿ                                  ÿÿ         ÿACÿÿÿ
    ?ÿÿryxxttÿqt~rqxÿstoxÿxrÿwvtouwqsÿ                       ÿÿ         ÿACÿÿÿ
    ?ÿÿryxxttÿqt~rqxÿuysxqy{xtuÿ                              ÿÿ         ÿACÿÿNBÿPÿ
    ?ÿÿrxtÿqt~rqxÿ|yvtuÿyx}ÿryxxttÿrrquyowxrqÿ            ÿÿ         ÿACÿÿÿ         AF
    ?ÿÿHt~rqxtuÿ|wzrqw vÿwsÿs{ sxyx{xtuÿ                        ÿÿ         ÿAACÿÿÿ
    ?ÿÿryxxttÿs{ sxyx{xtÿrosyutqtuÿyoÿryxxttÿ             ÿÿ         ÿAACÿÿÿ
    ?ÿÿrosyutqtuÿyoÿ|rqwvÿttxyopÿ                             ÿÿ         ÿAACÿÿÿ
    ?ÿÿt|xÿ~touyopÿyoÿryxxttÿ                                ÿÿ         ÿACÿÿÿ
    ?ÿÿtsxyroÿxwtoqtpysxqwxyroGsIÿqtrqutuÿyoÿryxxttÿÿÿ             ÿACÿÿÿ
    ?ÿÿryxxttÿs{ sxyx{xtÿrosyutqtuÿyoÿryxxttÿ             ÿÿ         ÿACÿÿÿ
    ?ÿÿrosyutqtuÿyoÿ~{ vyÿ}twqyopÿ                             ÿÿ         ÿACÿÿÿ
    ?ÿÿ}tu{vtuÿ|rqÿ~{ vyÿ}twqyopÿroÿÿÿÿ                    ÿÿ         ÿACÿÿÿ
    ?ÿÿHt|tqqtuÿxrÿnvtxyrosÿ                                    ÿÿ         ÿAACÿÿANÿPÿ  FBA
    ?ÿÿHtwuÿ|yqsxÿxytÿ                                          ÿÿ         ÿAACÿÿÿ          FBA
    ?ÿÿyvtuÿ                                                    ÿÿ         ÿACÿÿÿ


8!22"7 #5678#$2 % 28#786& 5 '588()Exhibit
                                                      (3    A                                              020
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 63 of 77




                             APP. F




                                   7


                            Exhibit A
                                    Case 4:20-cv-03709
                                                    DAILYDocument
                                                          RECORD OF15-1   Filed on‐ UNOFFICIAL
                                                                    EARLY VOTING    11/01/20 inTOTALS
                                                                                                TXSD Page 64 of 77
                                                      November 3, 2020 General and Special Elections

                                                                     Tuesday Wednesday Thursday        Friday   Saturday Sunday Monday Tuesday Wednesday
                         Location                           SRD
                                                                     Oct. 13    Oct. 14     Oct. 15 Oct. 16 Oct. 17 Oct. 18 Oct. 19 Oct. 20     Oct. 21
County Attorney Conference Center                        SRD001C         950          664       524     374     139      86     222     247           204
HCPL Barbara Bush Branch                                 SRD126C       1022           992     1084    1107      901    446    1053    1095            987
Fairfield Inn and Suites Houston NW Willowbrook          SRD126F         981          982       868   1023      501    308      548     555           457
Lakewood Residents Club                                  SRD126L       1160         1169      1150    1284      805    495    1011      945           816
ISGH Champions Community Center                          SRD126M       1207         1391      1337    1355      775    437      847     813           726
Prairie View A&M University Northwest                    SRD126P         966          968     1015    1059    1006     504    1131    1071          1008
Lake Houston Church of Christ                            SRD127H       2293         2283      2129    2169    1118     546    1434    1274          1057
Victory Houston                                          SRD127V         438          448       315     307     244    114      251     255           189
Kingwood Community Center                                SRD127Y       1623         1784      1895    2003    1764   1010     1873    1843          1774
Coady Baptist Church                                     SRD128B         768          742       626     678     359    205      436     453           355
La Porte Recreation and Fitness Center                   SRD128F       1256         1150      1007    1016      536    321      698     576           485
San Jacinto Community Center                             SRD128J         503          366       343     284     152      67     187     145           118
East Harris County Activity Center                       SRD128P       1890         1939      1961    2028    1112     570    1474    1397          1114
Crosby Community Center                                  SRD128Z       1139         1164      1078    1040      518    318      853     763           554
El Franco Lee Community Center                           SRD129E       1075         1039        869     847     463    288      554     514           454
Clear Lake Islamic Center                                SRD129I       1254         1114        905     886     379    189      504     496           440
MultiCultural Center                                     SRD129M         413          280       268     256     120      86    146      102           108
Pipers Meadow Community Center                           SRD129P         761          589       475     508     180    134      278     307           212
Harris County Scarsdale Annex                            SRD129S       1237         1217      1171    1225      835    391      972     892           768
University of Houston Clear Lake                         SRD129U       1534         1115      1227    1357      690    394      871     764           674
Webster Civic Center                                     SRD129W         858          672       602     591     289    155     388      349           313
Forest Bend Homeowners Association Inc                   SRD129X         766          708       673     631     296    158     442     351            352
Juergens Hall Community Center                           SRD130C       1305         1110      1356    1477    1396     766      719     770         1266
Hockley Community Center                                 SRD130H         800          857       919     930     421    220     540     580            434
Saint John Lutheran Church and School                    SRD130S       1569         1454      1450    1498    1132     595    1235    1247          1126
Tomball Public Works Building                            SRD130T       1258         1274      1245    1251      798    390    1055      916           843
Hiram Clarke Multi Service Center                        SRD131        1376         1081        907     768     580    278      601     439           481
Alief Regional Library                                   SRD131I         753          719       697     723     740    387      727     714           696
Kingdom Builders Center                                  SRD131K         366          122       118     365       85     42      94      53            40
The Power Center                                         SRD131P       1052           760       583     650     371    173      395     359           342
Raindrop Turkish House                                   SRD131R       1036           811       714     603     450    218      505     432           420
Lakeland Activity Center                                 SRD132A         979        1250      1128    1195      780    441      869     791           684
James E Taylor High School                               SRD132J       1402         1554      1336    1412      833    415      820     795           692
Katy Branch Harris County Public Library                 SRD132K         758          793       881     877     791    379     819      796           747
Lone Star College Cypress Center                         SRD132L       1226         1285      1240    1311      994    504    1152    1025            890

                                                                     Exhibit
                                                                      Page 1 of 8
                                                                                  A
                                     Case 4:20-cv-03709
                                                     DAILYDocument
                                                           RECORD OF15-1   Filed on‐ UNOFFICIAL
                                                                     EARLY VOTING    11/01/20 inTOTALS
                                                                                                 TXSD Page 65 of 77
                                                       November 3, 2020 General and Special Elections

                                                                      Tuesday Wednesday Thursday        Friday   Saturday Sunday Monday Tuesday Wednesday
                          Location                           SRD
                                                                      Oct. 13    Oct. 14     Oct. 15 Oct. 16 Oct. 17 Oct. 18 Oct. 19 Oct. 20     Oct. 21
Harris County MUD 81 Building                             SRD132M         997        1032      1062    1084      256    269      707     680           627
John Paul Landing Environmental Education Center          SRD132P         688          681       688     814     318    184      305     284           251
Morton Ranch High School                                  SRD132S       1529         1404      1336    1282      814    468      773     764           607
Nottingham Park Building                                  SRD133        1292         1255      1153    1221    1036     539    1166    1087          1005
Masjid El Farooq                                          SRD133C         512          525       511     540     241    120      273     258           215
Unity of Houston Annex                                    SRD133U         879          784       678     750     369    216      487     460           486
First Congregational Church                               SRD133Z       1018         1145      1033      904     533    293      777     791           705
Crowne Plaza Houston Galleria                             SRD134C         835          795       651     588     212    124      294     347           231
Hampton Inn Galleria                                      SRD134G         983          992       963   1045      545    331      810     725           690
Hampton Inn and Suites                                    SRD134I         919          756       586     650     283    166      412     345           351
Metropolitan MultiService Center                          SRD134M       2356         2238      2315    2280    1345     638    1680    1525          1418
Rice University                                           SRD134R         961          968     1054    1117      754    456      785     827           768
John P McGovern Texas Medical Center Commons              SRD134T       1638         1487      1221      987     427    296      575     535           429
HCC West Loop South                                       SRD134W       1511         1055      1208    1334      523    288      706     620           511
City Jersey Village Municipal Government Center           SRD135        2226         2044      1925    1973    1239     651    1541    1485          1277
Richard and Meg Weekley Community Center                  SRD135W       1964         2051      2074    2200    1817     904    2007    1894          1664
Bayland Park Community Center                             SRD137B       1612         1538      1469    1445      913    428    1026    1063            977
Houston Community College Alief Hayes Campus              SRD137C         918          857       865     892     594    337     676      638           570
Tracy Gee Community Center                                SRD137T       1669         1421      1243    1215      653    344      785     857           687
ISGH Bear Creek Community Center                          SRD138I       1373         1235      1209    1401      744    441      574     731           636
John Knox Presbyterian Church                             SRD138J         923          843       796     821     494    217     593     564            558
Katherine Tyra Branch Library                             SRD138K         881          879       819     862     766    391     767      710           696
Trini Mendenhall Community Center                         SRD138S       1966         1976      1775    1790    1004     493    1317    1183          1102
Encourager Church                                         SRD138Z       1060         1170      1154    1291      537    246     735      767           637
Acres Homes Multi Service Center                          SRD139A       1925         1342      1055      891     618    300      661     512           491
Fallbrook Church                                          SRD139F       1422           986       603     788     305    148     466     304            275
New Destiny Praise and Worship Center                     SRD139N         653          616       491     437     285    127     303      318           239
Lone Star College Victory Center                          SRD139V       1013           843       774     797     654    331      600     519           416
Hardy Street Senior Citizens Center                       SRD140          873          584       451     410     266    130      303     257           266
BakerRipley East Aldine Campus                            SRD140B         471          336       271     250     153      85    238     189            166
Anclamars W Reception Hall A                              SRD140X         636          330       220     170     117      42    112      140           104
Church of Christ on Bammel Road                           SRD141B         942          941       857     810     285    145      427     395           289
Northeast Multi Service Center                            SRD141C         873          802       635     428     335    166      387     271           266
Green House International Church                          SRD141G         558          415       338     229     185      86    220     199            157
Holiday Inn Houston Intercontinental Airport Hotel        SRD141I         842          762       640     500     226    119     282      248           221

                                                                      Exhibit
                                                                       Page 2 of 8
                                                                                   A
                                    Case 4:20-cv-03709
                                                    DAILYDocument
                                                          RECORD OF15-1   Filed on‐ UNOFFICIAL
                                                                    EARLY VOTING    11/01/20 inTOTALS
                                                                                                TXSD Page 66 of 77
                                                      November 3, 2020 General and Special Elections

                                                                     Tuesday Wednesday Thursday        Friday   Saturday Sunday Monday Tuesday Wednesday
                         Location                           SRD
                                                                     Oct. 13    Oct. 14   Oct. 15 Oct. 16 Oct. 17 Oct. 18 Oct. 19 Oct. 20       Oct. 21
Lone Star College North Harris                           SRD141L         725          628     501     484     337    203      398     383             365
HCC North Forest Campus                                  SRD141N         794          652     530     351     263    163      281     273             238
Humble Civic Center                                      SRD141U       1312         1241    1353    1147    1081     551    1221    1042            1019
C E King Middle School                                   SRD142C         868          699     520     558     327    145      330     302             270
Houston Food Bank                                        SRD142H         186           94       81    150       33     18      67      27              70
Kashmere MultiService Center                             SRD142K       1036           886     665     459     346    199      427     321             270
North Channel Branch Library                             SRD142W         663          663     662     698     588    286      638     583             550
Martin Flukinger Community Center                        SRD142Z         805          631     442     410     176      70     194     170             137
Alvin D Baggett Community Center                         SRD143A         668          405     308     288     178      80     158     131             116
Milton Lusk Activity Center                              SRD143C         394          303     249     228     146      84     152     145             126
Neighborhood Centers Inc Ripley House Campus             SRD143R       1161           813     682     701     407    172      469     411             424
Harris County Cultural Arts Center                       SRD143T       1165           928     679     541     292    124      404     291             238
Lee College                                              SRD144        1337         1099    1024    1008      557    295      673     544             494
John Phelps Courthouse                                   SRD144J         744          499     414     306     128      77    209     144              176
Iglesia Una Luz en Tu Camino                             SRD144U         189          151     105     137       86     32      93      93              97
HCC Southeast College Building C Parking Garage          SRD145C       1313           830     679     743     559    284      541     474             426
Baker Ripley Cleveland Ripley Neighborhood Center        SRD145R       1173           983     840     878     462    257      541     568             455
Saint Philip Neri Catholic Church                        SRD146C         798          556     535     392     307      88     296     218             231
NRG Arena                                                SRD146N         831          558     405     429     322    138      383     251             197
Sunnyside Multi Service Center                           SRD146S       1266         1224      958     748     574    247      669     504             487
J J Roberson Family Life Center                          SRD146Y         744          364     241     168     108      55     126     100              81
Toyota Center                                            SRD147C         550          351     334     193     222    101      126     155             115
West End Multi Service Center                            SRD147E       1413         1305      994   1105      415    233      550     609             448
Marriott Houston South at Hobby Airport                  SRD147M         514          373     310     254     174      81    182      211             163
Wheeler Avenue Baptist Church                            SRD147S       1307           530     357     317     160      83    202     170              168
Texas Southern University‐ West Side Parking Garage      SRD147T         797          459     295     280     174      68     172     167             147
University of Houston Student Center South               SRD147U         686          513     439     392     176      73    250     239              211
Shrine of The Black Madonna Cultural & Event Center      SRD147Z       1027           572     449     363     192      77     219     215             182
Sheraton Houston Brookhollow Hotel                       SRD148B         954          844     680     747     259    119      356     366             344
Clark Park Community Center                              SRD148C         309          236     185     183     157      65     145     122             139
The Grand Tuscany Hotel                                  SRD148H       1050           803     746     716     374    224      436     465             357
Moody Park Community Center                              SRD148M         974        1027      828     801     431    204      504     483             475
SPJST Lodge Num 88                                       SRD148S       1506         1546    1454    1613      574    326      935     856             790
Resurrection Metropolitan Community Church               SRD148Z       1166           937     593     839     279    117      421     255             287
Houston Community College Alief Center                   SRD149H         760          630     527     602     360    176      515     383             343

                                                                     Exhibit
                                                                      Page 3 of 8
                                                                                  A
                                   Case 4:20-cv-03709
                                                   DAILYDocument
                                                         RECORD OF15-1   Filed on‐ UNOFFICIAL
                                                                   EARLY VOTING    11/01/20 inTOTALS
                                                                                               TXSD Page 67 of 77
                                                     November 3, 2020 General and Special Elections

                                                                    Tuesday Wednesday Thursday        Friday   Saturday Sunday Monday Tuesday Wednesday
                        Location                           SRD
                                                                 Oct. 13       Oct. 14   Oct. 15 Oct. 16 Oct. 17 Oct. 18 Oct. 19       Oct. 20   Oct. 21
Mission Bend Islamic Center                             SRD149X      666             593     532     500     351    220      386           334         280
Big Stone Lodge                                         SRD150B      866             839     870     783     510    299      558           509         501
Klein Multipurpose Center                               SRD150K    1003            1043     1036   1184    1055     640    1196          1158        1083
Lone Star College Creekside                             SRD150L    1348            1269     1261   1381      718    409      996           933         781
Samuel Matthews Park Community Center                   SRD150M      584             646     618     663     218    115      343           270         224
Spring First Church                                     SRD150S    1786            1620     1482   1782      950    504    1140          1118          995
Hosanna Lutheran Church                                 SRD150X      813             729     537     489     250    110      303           308         273
Kingdom Builders Center                                 DTV131K      825             641     575        0    398    185      259           283         267
HCC West Loop South                                     DTV134W    1294            1420     1450   1610    1078     621      956         1107        1032
Fallbrook Church                                        DTV139F    1384            1504     1481   1087    1360     652    1052          1059          853
Humble Civic Center                                     DTV141U    1522            1824     1776   1805    1137     662    1048            952         798
Houston Food Bank                                       DTV142H      376             319     251       88    169      79      98           101          88
John Phelps Courthouse                                  DTV145C      653             610     538     641     421    192      438           406         303
NRG Arena                                               DTV146N    1904            1780     1709   1676    1198     583      843         1020          866
Toyota Center                                           DTV147C    1140            1131      907   1123      638    310      687           622         510
Resurrection Metropolitan Community Church              DTV148Z      825             808     893     940     584    317      475           540         521
Houston Community College Alief Center                  DTV149H    1120              953     976     605     823    534      491           744         566
                 Early In Person Voters:                        128,186         114,996 105,175 104,870 65,481 34,496 74,026           69,751      62,391
                 Mail Ballots Returned:                          41,337           3,012    6,260  7,839   8,807 8,249 17,106           12,216      10,097
                   Total Early Voters:                          169,523         118,008 111,435 112,709 74,288 42,745 91,132           81,967      72,488

                     Ballots Mailed:                               238,062          962       954      1,585      885   1,175    736      737         820




                                                                    Exhibit
                                                                     Page 4 of 8
                                                                                 A
                              Case 4:20-cv-03709
                                              DAILYDocument
                                                    RECORD OF15-1   Filed on‐ UNOFFICIAL
                                                              EARLY VOTING    11/01/20 inTOTALS
                                                                                          TXSD Page 68 of 77
                                                  November 3, 2020 General and Special Elections

                                                       Thursday    Friday   Saturday Sunday Monday Tuesday Wednesday Thursday   Friday   Totals
                         Location
                                                        Oct. 22 Oct. 23 Oct. 24 Oct. 25 Oct. 26 Oct. 27     Oct. 28   Oct. 29 Oct. 30
County Attorney Conference Center                           232    176        57     39     139                                           4,053
HCPL Barbara Bush Branch                                    885    980      538    406      786                                          12,282
Fairfield Inn and Suites Houston NW Willowbrook             416    486      215    243      403                                           7,986
Lakewood Residents Club                                     756    790      386    345      642                                          11,754
ISGH Champions Community Center                             578    651      371    262      473                                          11,223
Prairie View A&M University Northwest                       839    943      591    496      837                                          12,434
Lake Houston Church of Christ                               948    994      502    354      747                                          17,848
Victory Houston                                             170    210      102    131      281                                           3,455
Kingwood Community Center                                 1548   1572       939    622    1238                                           21,488
Coady Baptist Church                                        285    399      195    159      374                                           6,034
La Porte Recreation and Fitness Center                      427    515      253    187      448                                           8,875
San Jacinto Community Center                                125    137        56     43     107                                           2,633
East Harris County Activity Center                        1070   1271       556    407      992                                          17,781
Crosby Community Center                                     477    553      300    231      475                                           9,463
El Franco Lee Community Center                              407    497      256    240      407                                           7,910
Clear Lake Islamic Center                                   377    447      318    127      299                                           7,735
MultiCultural Center                                          82   153        57     65      88                                           2,224
Pipers Meadow Community Center                              235    287      140    110      249                                           4,465
Harris County Scarsdale Annex                               754    747      453    328      713                                          11,703
University of Houston Clear Lake                            648    865      421    241      555                                          11,356
Webster Civic Center                                        318    368      133    131      303                                           5,470
Forest Bend Homeowners Association Inc                      295    353      177    142      271                                           5,615
Juergens Hall Community Center                            1227   1327       958    616    1151                                           15,444
Hockley Community Center                                    317    400      181    128      278                                           7,005
Saint John Lutheran Church and School                       965 1136        598    457      818                                          15,280
Tomball Public Works Building                               694    804      503    211      642                                          11,884
Hiram Clarke Multi Service Center                           377    412      303    183      431                                           8,217
Alief Regional Library                                      640    616      586    320      629                                           8,947
Kingdom Builders Center                                       48     87       47     15      50                                           1,532
The Power Center                                            250    303      199    129      301                                           5,867
Raindrop Turkish House                                      347    409      254    174      350                                           6,723
Lakeland Activity Center                                    580    752      340    327      435                                          10,551
James E Taylor High School                                  660    839      467    333      571                                          12,129
Katy Branch Harris County Public Library                    606    722      449    293      578                                           9,489
Lone Star College Cypress Center                            833    900      608    447      822                                          13,237

                                                                  Exhibit
                                                                   Page 5 of 8
                                                                               A
                               Case 4:20-cv-03709
                                               DAILYDocument
                                                     RECORD OF15-1   Filed on‐ UNOFFICIAL
                                                               EARLY VOTING    11/01/20 inTOTALS
                                                                                           TXSD Page 69 of 77
                                                     November 3, 2020 General and Special Elections

                                                          Thursday    Friday   Saturday Sunday Monday Tuesday Wednesday Thursday   Friday   Totals
                          Location
                                                           Oct. 22 Oct. 23 Oct. 24 Oct. 25 Oct. 26 Oct. 27     Oct. 28   Oct. 29 Oct. 30
Harris County MUD 81 Building                                  563    597      297    206      470                                           8,847
John Paul Landing Environmental Education Center               172    227      146    128      164                                           5,050
Morton Ranch High School                                       493    710      465    381      467                                          11,493
Nottingham Park Building                                       915    999      598    386      845                                          13,497
Masjid El Farooq                                               203    252      253      77     131                                           4,111
Unity of Houston Annex                                         374    469      211    201      461                                           6,825
First Congregational Church                                    548    633      299    150      548                                           9,377
Crowne Plaza Houston Galleria                                  236    237        97     64     198                                           4,909
Hampton Inn Galleria                                           565    635      265    250      506                                           9,305
Hampton Inn and Suites                                         305    400      138    113      214                                           5,638
Metropolitan MultiService Center                             1214   1415       652    452      974                                          20,502
Rice University                                                782    568      512    359      606                                          10,517
John P McGovern Texas Medical Center Commons                   441    477      168    167      314                                           9,162
HCC West Loop South                                            493    569      376    206      366                                           9,766
City Jersey Village Municipal Government Center              1135   1182       700    526      900                                          18,804
Richard and Meg Weekley Community Center                     1508   1712     1166     884    1375                                           23,220
Bayland Park Community Center                                  754    887      606    338      772                                          13,828
Houston Community College Alief Hayes Campus                   553    659      617    273      405                                           8,854
Tracy Gee Community Center                                     653    615      333    216      603                                          11,294
ISGH Bear Creek Community Center                               479    545      342    329      486                                          10,525
John Knox Presbyterian Church                                  485    520      284    201      473                                           7,772
Katherine Tyra Branch Library                                  653    715      502    349      649                                           9,639
Trini Mendenhall Community Center                              892 1002        506    415      767                                          16,188
Encourager Church                                              465    669      247    170      460                                           9,608
Acres Homes Multi Service Center                               337    446      253    224      392                                           9,447
Fallbrook Church                                               191    318      245      88     173                                           6,312
New Destiny Praise and Worship Center                          215    187      180    124      263                                           4,438
Lone Star College Victory Center                               361    441      318    250      421                                           7,738
Hardy Street Senior Citizens Center                            251    287      173    113      305                                           4,669
BakerRipley East Aldine Campus                                 151    193        95   109      190                                           2,897
Anclamars W Reception Hall A                                     97   107        53     63     151                                           2,342
Church of Christ on Bammel Road                                281    279      163      67     224                                           6,105
Northeast Multi Service Center                                 261    232      171    121      236                                           5,184
Green House International Church                               173    150      108      82     185                                           3,085
Holiday Inn Houston Intercontinental Airport Hotel             187    241        87     90     176                                           4,621

                                                                     Exhibit
                                                                      Page 6 of 8
                                                                                  A
                               Case 4:20-cv-03709
                                               DAILYDocument
                                                     RECORD OF15-1   Filed on‐ UNOFFICIAL
                                                               EARLY VOTING    11/01/20 inTOTALS
                                                                                           TXSD Page 70 of 77
                                                      November 3, 2020 General and Special Elections

                                                           Thursday    Friday   Saturday Sunday Monday Tuesday Wednesday Thursday   Friday   Totals
                         Location
                                                            Oct. 22 Oct. 23 Oct. 24 Oct. 25 Oct. 26 Oct. 27     Oct. 28   Oct. 29 Oct. 30
Lone Star College North Harris                                  312    299      178    216      290                                           5,319
HCC North Forest Campus                                         204    180        99   102      206                                           4,336
Humble Civic Center                                             796 1033        807    400      829                                          13,832
C E King Middle School                                          199    291      150    123      257                                           5,039
Houston Food Bank                                                 29     42       30     13      37                                             877
Kashmere MultiService Center                                    250    238      167    128      307                                           5,699
North Channel Branch Library                                    522    592      440    273      509                                           7,667
Martin Flukinger Community Center                               115    119        54     51     113                                           3,487
Alvin D Baggett Community Center                                  98   108        82     37     105                                           2,762
Milton Lusk Activity Center                                     115    131        97     73     158                                           2,401
Neighborhood Centers Inc Ripley House Campus                    344    403      218    161      368                                           6,734
Harris County Cultural Arts Center                              193    221      187    101      259                                           5,623
Lee College                                                     459    525      318    241      546                                           9,120
John Phelps Courthouse                                          137    198      129      54     160                                           3,375
Iglesia Una Luz en Tu Camino                                      84     85       59     32      85                                           1,328
HCC Southeast College Building C Parking Garage                 393    458      294    225      447                                           7,666
Baker Ripley Cleveland Ripley Neighborhood Center               418    573      296    257      556                                           8,257
Saint Philip Neri Catholic Church                               193    196      138      84     170                                           4,202
NRG Arena                                                       230    286      163      87     208                                           4,488
Sunnyside Multi Service Center                                  376    358      335    172      393                                           8,311
J J Roberson Family Life Center                                   86     61       34     30      92                                           2,290
Toyota Center                                                     98   138      162      70    107                                            2,722
West End Multi Service Center                                   407    548      247    181      377                                           8,832
Marriott Houston South at Hobby Airport                         147    191      108    103      190                                           3,001
Wheeler Avenue Baptist Church                                   134    142        99     40     123                                           3,832
Texas Southern University‐ West Side Parking Garage             104      93     100      36    128                                            3,020
University of Houston Student Center South                      196    225        89     54     165                                           3,708
Shrine of The Black Madonna Cultural & Event Center             155    199        90     63     165                                           3,968
Sheraton Houston Brookhollow Hotel                              332    406      180      99    247                                            5,933
Clark Park Community Center                                     139    139        69     80     129                                           2,097
The Grand Tuscany Hotel                                         368    364      209    164      305                                           6,581
Moody Park Community Center                                     419    453      306    208      443                                           7,556
SPJST Lodge Num 88                                              652    832      341    218      568                                          12,211
Resurrection Metropolitan Community Church                      194    280      213    104      160                                           5,845
Houston Community College Alief Center                          276    330      232    106      274                                           5,514

                                                                      Exhibit
                                                                       Page 7 of 8
                                                                                   A
                              Case 4:20-cv-03709
                                              DAILYDocument
                                                    RECORD OF15-1   Filed on‐ UNOFFICIAL
                                                              EARLY VOTING    11/01/20 inTOTALS
                                                                                          TXSD Page 71 of 77
                                                November 3, 2020 General and Special Elections

                                                     Thursday    Friday   Saturday Sunday Monday Tuesday Wednesday Thursday   Friday     Totals
                        Location
                                                      Oct. 22 Oct. 23 Oct. 24 Oct. 25 Oct. 26 Oct. 27     Oct. 28   Oct. 29 Oct. 30
Mission Bend Islamic Center                               272    285      178    159      280                                              5,036
Big Stone Lodge                                           422    411      452    218      392                                              7,630
Klein Multipurpose Center                                 940 1015        680    558      955                                             13,546
Lone Star College Creekside                               758    859      382    325      651                                             12,071
Samuel Matthews Park Community Center                     192    259      108    106      178                                              4,524
Spring First Church                                       892    981      536    328      813                                             14,927
Hosanna Lutheran Church                                   246    261      146    105      249                                              4,819
Kingdom Builders Center                                   195    201      249    142      222                                              4,442
HCC West Loop South                                       807    865      774    485      787                                             14,286
Fallbrook Church                                          830    494    1058     482      939                                             14,235
Humble Civic Center                                       787    519      762    475      813                                             14,880
Houston Food Bank                                         106      94     127      62     103                                              2,061
John Phelps Courthouse                                    383    462      383    236      444                                              6,110
NRG Arena                                                 700    836      684    265      732                                             14,796
Toyota Center                                             376    573      398    253      447                                              9,115
Resurrection Metropolitan Community Church                439    509      406    197      432                                              7,886
Houston Community College Alief Center                    522    456      551    362      529                                              9,232
                 Early In Person Voters:               54,843 61,493 38,729 26,258 52,195                                                992,890
                 Mail Ballots Returned:                21,928 8,326    4,013     560   6,407                                             156,157
                   Total Early Voters:                 76,771 69,819 42,742 26,818 58,602                                              1,149,047

                     Ballots Mailed:                    1,518    1,048         0   1,166         90                                     249,738




                                                                Exhibit
                                                                 Page 8 of 8
                                                                             A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 72 of 77




                             APP. G




                                   8


                            Exhibit A
 Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 73 of 77




State of Texas

County of Harris

BEFORE ME, the undersigned personally appeared Keith Nielsen who swore the following:


           1.     My name is Keith Nielsen. lam over 18 years of age, of sound mind. and competent
to make this affidavit. I have personal knowledge of the facts stated herein, and they are true and
correct.
           2.     I am a resident of Texas and Harris County.
           3.     I am the duly elected Chairman of the Han-is County Republican Patty.
           4.     The Harris Cow1ty Republican Party is committed to advancing limited
government, lower taxes, less spending and individual libe1ty. Our specific goals are to grow the
Republican Party by reaching new voters, advance the Platfonn, which is grounded in conservative
principle, and to keep Texas prosperous and free. The Harris County Republican Party serves:
           To promote a conservative philosophy of government:
           By promoting conservative principles; and
           By providing the infrastructure through which those who share our conservative principles
           can get involved in the political process, run for and be elected to public office, and govern
           according to our principles when elected.
           5      Chris Hollins cun-ently serves as the County Clerk of Harris County, Texas. Under
tbe Texas Election Code, Mr. Hollins serves as the Early Voting Clerk for Han-is County and is
responsible for administering curbside voting in compliance with Sections 64.009, 83.002 and
104.001 -104-005 of the Texas Election Code, for both the Early Voting and Election Day Voting.
This Petition for Writ of Mandanms names Mr. Hollins as the Respondent.
           6.     Beginning October 14, 2020, respondent Hollins began allowing voters to use the
following drive-thru locations.
           Kingdom Builders Center, 6011 West Orem Drive
           HCC West Loop South, 5601 West Loop South
           Fallbrook Church, 12512 Walters Road
           Humble Civic Center, 8233 Will Clayton Parkway
           Houston Food Bank, 535 Potwall Street




                                                     1



                                            Exhibit A
  Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 74 of 77




       Jolm Phelps Courthouse, 101 South Richey Street
       NRG Arena, 1 NRG Parkway
       Toyota Center, 1510 Polk Street
       Resunection Metropolitan Commw1ity Church, 2025 West 11 th Street
       Houston Community College Alief Center, 13803 Bissormet Street


       7.      On September 10, 2020, Chris Hollins held a press conference to announce his
office' s implementation of countywide "dJ:ive-thru" voting program for every registered voter in
Han-is County. The Texas Election Code does not use the term "drive-thru" voting. Rather the
term curbside" voting is used instead. It is clear, however, that Respondent Hollins is using these
terms interchangeably.
       8.      I have personally watched and listened to the press conference. I can personally
swear that a true and correct transcript of what the Respondent Hollins in a 33 second segment of
that press conference appears verbatim in Paragraph 8. Beginning at the 4-minute mark of his
press conferem:e, and continuing on to 4.33, Respondent Hollins said the following:
       9.      "Drive-thru" voting is an option for all voters who would like lo be able to vote
from the safety and comfo1t of your vehicle. Drive-thru voting allows those who don't qualify to
vote by mail to minimize your exposure to other voters and election workers. While we hope to
have short lines across the county, drive thru voters waiting in lines will be able to wait in the
comfort of your vehicle where you can listen to the radio or converse with loved ones until you
are pointed to your drive-thru waiting booth.
        10.    In addition to respondent Hollins' press conference, he also released a video on
YouTube, which is also posted on the Harris County Clerk's Office \.Vebsite, just this past Friday,
October 9, 2020. This video is entitled "Drive-Thru Voting in five steps." Nowhere in this
demonstrative video of a voter voting curbside in his vehicle is there any discussion or caution or
depiction about how a voter may dete1mine his or her eligibility to vote curbside. Nor is there any
mention or depiction that a voter desiring to vote curbside must fill out a sworn application to vote
curbside. To the contrary, the clear impression of the video is that anyone and everyone may vote
curbside in Harris County should they wish to do so. Finally, the video depicts curbside voting
taking place outside of a polling location and that polling location is not inside a building. Because
Respondent Hollins is clearly requesting Harris County registered voters to vote curbside without



                                                  2



                                          Exhibit A
 Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 75 of 77




regard to whether they are eligible to vote curbside, and because of a very clear threat of imminent
harm which will result from the ineligible curbside voting taking place in violation of the Texai;
Election Code, Relator Han-is County Republican Chairman brings this Mandamus Petition to
mandate compliance by the Respondent with this clear and non-discretionary ministerial duties.


                                      Sim                    of October 2020




SUBSCRIBED and SWORN TO before me, the un                     · uthority, on the 14th day of October
2020.




                                                 3



                                        Exhibit A
Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 76 of 77




                            Exhibit A
       Case 4:20-cv-03709 Document 15-1 Filed on 11/01/20 in TXSD Page 77 of 77

                        Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below:

Jared Woodfill on behalf of Jared Woodfill
Bar No. 00788715
woodfillservice@gmail.com
Envelope ID: 47581770
Status as of 10/28/2020 7:37 AM CST

Case Contacts

Name             BarNumber   Email                         TimestampSubmitted       Status

Jared Woodfill               woodfillservice@gmail.com     10/27/2020 10:48:07 PM   SENT

Vince Ryan                   vince.ryan@cao.hctx.net       10/27/2020 10:48:07 PM   SENT

Cameron Hatzel               cameron.hatzel@cao.hctx.net   10/27/2020 10:48:07 PM   SENT

Susan Hays                   hayslaw@me.com                10/27/2020 10:48:07 PM   SENT




                                         Exhibit A
